Exhibit 10.1

 

--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

REPUBLIC PROPERTY LIMITED PARTNERSHIP

 

--------------------------------------------------------------------------------

 

Dated as of December 20, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

1

 

 

ARTICLE II ORGANIZATIONAL MATTERS

13

Section 2.1

Organization

13

Section 2.2

Name

14

Section 2.3

Registered Office And Agent; Principal Office

14

Section 2.4

Term

15

 

 

ARTICLE III PURPOSE

15

Section 3.1

Purpose And Business

15

Section 3.2

Powers

15

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS

16

Section 4.1

Capital Contributions Of The Partners

16

Section 4.2

Issuances Of Partnership Interests

16

Section 4.3

No Preemptive Rights

17

Section 4.4

Other Contribution Provisions

17

Section 4.5

No Interest On Capital

18

 

 

ARTICLE V DISTRIBUTIONS

18

Section 5.1

Requirement And Characterization Of Distributions

18

Section 5.2

Amounts Withheld

21

Section 5.3

Distributions Upon Liquidation

21

Section 5.4

Revisions To Reflect Issuance Of Partnership Interests

21

 

ARTICLE VI ALLOCATIONS

21

Section 6.1

Allocations For Capital Account Purposes

21

Section 6.2

Revisions To Allocations To Reflect Issuance Of Partnership Interests

24

 

ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS

24

Section 7.1

Management

24

Section 7.2

Certificate of Limited Partnership

28

Section 7.3

Title to Partnership Assets

29

Section 7.4

Reimbursement of the General Partner

29

Section 7.5

Outside Activities of the General Partner; Relationship of Shares to Partnership
Units; Funding Debt

32

Section 7.6

Transactions With Affiliates

34

Section 7.7

Indemnification

34

Section 7.8

Liability of the General Partner

36

Section 7.9

Other Matters Concerning the General Partner

37

Section 7.10

Reliance By Third Parties

38

Section 7.11

Restrictions on General Partner’s Authority

39

Section 7.12

Loans by Third Parties

39

 

--------------------------------------------------------------------------------


 

ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

39

Section 8.1

Limitation of Liability

39

Section 8.2

Management of Business

39

Section 8.3

Outside Activities of Limited Partners

40

Section 8.4

Return of Capital

40

Section 8.5

Rights of Limited Partners Relating to the Partnership

40

Section 8.6

Redemption Right

42

 

 

ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS

45

Section 9.1

Records and Accounting

45

Section 9.2

Fiscal Year

45

Section 9.3

Reports

45

 

 

ARTICLE X TAX MATTERS

46

Section 10.1

Preparation of Tax Returns

46

Section 10.2

Tax Elections

46

Section 10.3

Tax Matters Partner

46

Section 10.4

Organizational Expenses

48

Section 10.5

Withholding

48

 

 

ARTICLE XI TRANSFERS AND WITHDRAWALS

49

Section 11.1

Transfer

49

Section 11.2

Transfers of Partnership Interests of General Partner

49

Section 11.3

Limited Partners’ Rights to Transfer

50

Section 11.4

Substituted Limited Partners

52

Section 11.5

Assignees

53

Section 11.6

General Provisions

53

 

 

ARTICLE XII ADMISSION OF PARTNERS

55

Section 12.1

Admission of a Successor General Partner

55

Section 12.2

Admission of Additional Limited Partners

55

Section 12.3

Amendment of Agreement and Certificate of Limited Partnership

56

 

 

ARTICLE XIII DISSOLUTION AND LIQUIDATION

56

Section 13.1

Dissolution

56

Section 13.2

Winding Up

57

Section 13.3

Compliance With Timing Requirements of Regulations; Restoration of Deficit
Capital Accounts

58

Section 13.4

Rights of Limited Partners

60

Section 13.5

Notice of Dissolution

60

Section 13.6

Cancellation of Certificate of Limited Partnership

60

Section 13.7

Reasonable Time for Winding Up

61

Section 13.8

Waiver of Partition

61

Section 13.9

Liability Of Liquidator

61

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

61

Section 14.1

Amendments

61

Section 14.2

Meetings of the Partners

63

 

 

ARTICLE XV GENERAL PROVISIONS

64

Section 15.1

Addresses and Notice

64

Section 15.2

Titles and Captions

64

Section 15.3

Pronouns And Plurals

65

Section 15.4

Further Action

65

Section 15.5

Binding Effect

65

Section 15.6

Creditors

65

Section 15.7

Waiver

65

Section 15.8

Counterparts

65

Section 15.9

Applicable Law

65

Section 15.10

Invalidity Of Provisions

66

Section 15.11

Power Of Attorney

66

Section 15.12

Entire Agreement

67

Section 15.13

No Rights As Shareholders

67

Section 15.14

Limitation To Preserve REIT Status

67

 

 

EXHIBITS

 

 

 

EXHIBIT A

FORM OF PARTNER REGISTRY

 

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

 

EXHIBIT C

SPECIAL ALLOCATION RULES

 

EXHIBIT D

NOTICE OF REDEMPTION

 

EXHIBIT E

FORM OF DRO REGISTRY

 

EXHIBIT A

PARTNER REGISTRY

 

 

iii

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
REPUBLIC PROPERTY LIMITED PARTNERSHIP

 

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
December 20, 2005, is entered into by and among Republic Property Trust , a
Maryland real estate investment trust, as the General Partner, and the Persons
whose names are set forth on the Partner Registry (as hereinafter defined) as
Limited Partners, together with any other Persons who become Partners in
Republic Property Limited Partnership (the “Partnership”) as provided herein.

 

WHEREAS, the partners of the Partnership entered into that certain Agreement of
Limited Partnership of the Partnership dated as of July 19, 2005 (the “Original
Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree to amend and restate
the Prior Agreement in its entirety and agree to continue the Partnership as a
limited partnership under the Delaware Revised Uniform Limited Partnership Act,
as amended from time to time, as follows:

 


ARTICLE I
DEFINED TERMS


 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as a Limited
Partner on the Partnership Registry.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.

 

--------------------------------------------------------------------------------


 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if any,
of all DRO Partners, if any, as determined on the date in question.

 

“Agreed Value” means (i) in the case of any Contributed Property, the
Section 704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when contributed; and
(ii) in the case of any property distributed to a Partner by the Partnership,
the Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution in the case of either (i) or (ii) as determined under Section 752
of the Code and the regulations thereunder.

 

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made:

 

(a)           all cash revenues and funds received by the Partnership from
whatever source (excluding the proceeds of any Capital Contribution, unless
otherwise determined by the General Partner in its sole and absolute discretion)
plus the amount of any reduction (including, without limitation, a reduction
resulting because the General Partner determines such amounts are no longer
necessary) in reserves of the Partnership, which reserves are referred to in
clause (b)(iv) below;

 

(b)           less the sum of the following (except to the extent made with the
proceeds of any Capital Contribution):

 

(i)            all interest, principal and other debt-related payments made
during such period by the Partnership,

 

2

--------------------------------------------------------------------------------


 

(ii)           all cash expenditures (including capital expenditures) made by
the Partnership during such period,

 

(iii)          investments in any entity (including loans made thereto) to the
extent that such investments are permitted under this Agreement and are not
otherwise described in clauses (b)(i) or (ii), and

 

(iv)          the amount of any increase in reserves established during such
period which the General Partner determines is necessary or appropriate in its
sole and absolute discretion (including any reserves that may be necessary or
appropriate to account for distributions required with respect to Partnership
Interests having a preference over other classes of Partnership Interests).

 

Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Partnership, Available Cash shall not include any cash
received or reductions in reserves and shall not take into account any
disbursements made or reserves established.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Indianapolis, Indiana are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B. The initial Capital Account balance for each Partner who is a Partner
on the date hereof shall be the amount set forth opposite such Partner’s name on
the Partner Registry.

 

“Capital Contribution” means, with respect to any Partner, any cash and the
Agreed Value of Contributed Property which such Partner contributes or is deemed
to contribute to the Partnership.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners’ Capital Accounts and
(ii) with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Exhibit B, and to reflect changes, additions (including capital
improvements thereto) or other adjustments to

 

3

--------------------------------------------------------------------------------


 

the Carrying Value for dispositions and acquisitions of Partnership properties,
as deemed appropriate by the General Partner.

 

“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.

 

“Class A” has the meaning set forth in Section 5.1.C.

 

“Class A Share” has the meaning set forth in Section 5.1.C.

 

“Class A Unit” means any Partnership Unit that is not specifically designated by
the General Partner as being of another specified class of Partnership Units.

 

“Class B” has the meaning set forth in Section 5.1.C.

 

“Class B Share” has the meaning set forth in Section 5.1.C.

 

“Class B Unit” means a Partnership Unit that is specifically designated by the
General Partner as being a Class B Unit.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Article XIV.

 

“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose (i) any Limited Partnership Interests held by the
General Partner or the General Partner Entity, (ii) any Person of which the
General Partner or the General Partner Entity directly or indirectly owns or
controls more than fifty percent (50%) of the voting interests and (iii) any
Person directly or indirectly owning or controlling more than fifty percent
(50%) of the outstanding voting interests of the General Partner or the General
Partner Entity) holding Partnership Interests representing more than fifty
percent (50%) of the Percentage Interest of the Class A Units of all Limited
Partners which are not excluded pursuant to (i), (ii) and (iii) above.

 

“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.

 

4

--------------------------------------------------------------------------------


 

“Conversion Factor” means 1.0; provided that, if the General Partner Entity
(i) declares or pays a dividend on its outstanding Shares in Shares or makes a
distribution to all holders of its outstanding Shares in Shares, (ii) subdivides
its outstanding Shares or (iii) combines its outstanding Shares into a smaller
number of Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination (assuming for such purposes that such
dividend, distribution, subdivision or combination has occurred as of such time)
and the denominator of which shall be the actual number of Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend, distribution, subdivision or combination; and provided further that if
an entity shall cease to be the General Partner Entity (the “Predecessor
Entity”) and another entity shall become the General Partner Entity (the
“Successor Entity”), the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which is the Value of one
Share of the Predecessor Entity, determined as of the date when the Successor
Entity becomes the General Partner Entity, and the denominator of which is the
Value of one Share of the Successor Entity, determined as of that same date.
(For purposes of the second proviso in the preceding sentence, if any
shareholders of the Predecessor Entity will receive consideration in connection
with the transaction in which the Successor Entity becomes the General Partner
Entity, the numerator in the fraction described above for determining the
adjustment to the Conversion Factor (that is, the Value of one Share of the
Predecessor Entity) shall be the sum of the greatest amount of cash and the fair
market value (as determined in good faith by the General Partner) of any
securities and other consideration that the holder of one Share in the
Predecessor Entity could have received in such transaction (determined without
regard to any provisions governing fractional shares).) Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
the event retroactive to the record date, if any, for the event giving rise
thereto, it being intended that (x) adjustments to the Conversion Factor are to
be made to avoid unintended dilution or anti-dilution as a result of
transactions in which Shares are issued, redeemed or exchanged without a
corresponding issuance, redemption or exchange of Partnership Units and (y) if a
Specified Redemption Date shall fall between the record date and the effective
date of any event of the type described above, that the Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.

 

“Convertible Funding Debt” has the meaning set forth in Section 7.5.F.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
generally accepted accounting principles, should be capitalized.

 

5

--------------------------------------------------------------------------------


 

“Declaration of Trust” means the Declaration of Trust relating to the General
Partner filed in the State of Maryland, as amended or restated from time to
time.

 

“Depreciation” means, for each fiscal year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

“Distribution Period” has the meaning set forth in Section 5.1.C.

 

“DRO Amount” means the amount specified in the DRO Registry with respect to any
DRO Partner, as such DRO Registry may be amended from time to time.

 

“DRO Partner” means a Partner who has agreed in writing to be a DRO Partner and
has agreed and is obligated to make certain contributions, not in excess of such
DRO Partner’s DRO Amount, to the Partnership with respect to any deficit balance
in such Partner’s Capital Account upon the occurrence of certain events. A DRO
Partner who is obligated to make any such contribution only upon liquidation of
the Partnership shall be designated in the DRO Registry as a Part I DRO Partner
and a DRO Partner who is obligated to make any such contribution to the
Partnership either upon liquidation of the Partnership or upon liquidation of
such DRO Partner’s Partnership Interest shall be designated in the DRO Registry
as a Part II DRO Partner.

 

“DRO Registry” means the DRO Registry maintained by the General Partner in the
books and records of the Partnership containing substantially the same
information as would be necessary to complete the Form of DRO Registry attached
hereto as Exhibit E.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.

 

“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Partnership by or on behalf of the General Partner Entity (or any wholly owned
subsidiary of either the General Partner or the General Partner Entity).

 

“General Partner” means Republic Property Trust, a Maryland real estate
investment trust, or its successor or permitted assignee, as general partner of
the Partnership.

 

“General Partner Entity” means the General Partner; provided, however, that if
(i) the common shares of beneficial interest (or other comparable equity
interests) of the General Partner are at any time not Publicly Traded and
(ii) the common shares of beneficial interest (or

 

6

--------------------------------------------------------------------------------


 

other comparable equity interests) of an entity that owns, directly or
indirectly, fifty percent (50%) or more of the common shares of beneficial
interest (or other comparable equity interests) of the General Partner are
Publicly Traded, the term “General Partner Entity” shall refer to such entity
whose common shares of beneficial interest (or other comparable equity
securities) are Publicly Traded. If both requirements set forth in clauses
(i) and (ii) above are not satisfied, then the term “General Partner Entity”
shall mean the General Partner.

 

“General Partnership Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest. A General Partnership Interest
may be expressed as a number of Partnership Units.

 

“General Partner Payment” has the meaning set forth in Section 15.14 hereof.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy, insolvency or similar law
now or hereafter in effect has been entered against the Partner, (c) the Partner
executes and delivers a general assignment for the benefit of the Partner’s
creditors, (d) the Partner files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Partner in any proceeding of the nature described in clause (b) above, (e) the
Partner seeks, consents to or acquiesces in the appointment of a trustee,
receiver or liquidator for the Partner or for all or any substantial part of the
Partner’s properties, (f) any proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof, (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment or (h) an
appointment referred to in clause (g) is not vacated within ninety (90) days
after the expiration of any such stay.

 

7

--------------------------------------------------------------------------------


 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner, (B) the General Partner Entity, (C) a Limited
Partner, or (D) a trustee, director or officer of the Partnership, the General
Partner or the General Partner Entity and (ii) such other Persons (including
Affiliates of the General Partner or the General Partner Entity, a Limited
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

 

“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a Limited Partner in the Partnership.

 

“Limited Partnership Interest” means a Partnership Interest of a Limited Partner
in the Partnership representing a fractional part of the Partnership Interests
of all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partnership Interest may be expressed as
a number of Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1.

 

“Liquidator” has the meaning set forth in Section 13.2.A.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net Loss or the resulting Net Income, whichever the case may
be, shall be recomputed without regard to such item.

 

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Share Option Plan, or (ii) any Debt issued by the
General Partner Entity that provides any of the rights described in clause (i).

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse

 

8

--------------------------------------------------------------------------------


 

Liability, the amount of any taxable gain that would be allocated to the
Partners pursuant to Section 2.B of Exhibit C if such properties were disposed
of in a taxable transaction in full satisfaction of such liabilities and for no
other consideration.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.

 

“Original Agreement” has the meaning set forth in the recitals hereto.

 

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.

 

“Partnership” has the meaning set forth in the recitals hereto.

 

“Partnership Interest” means any partnership interest in the Partnership and
includes any and all benefits to which the holder of such a partnership interest
may be entitled as provided in this Agreement, together with all obligations of
such Person to comply with the terms and provisions of this Agreement. A
Partnership Interest may be expressed as a number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Fiscal Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

9

--------------------------------------------------------------------------------


 

“Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to
Section 5.1 hereof, which record date shall be the same as the record date
established by the General Partner Entity for a distribution to its shareholders
of some or all of its portion of such distribution, or (ii) if applicable, for
determining the Partners entitled to vote on or consent to any proposed action
for which the consent or approval of the Partners is sought pursuant to
Section 14.2 hereof.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to
Sections 4.1 and 4.2, and includes Class A Units, Class B Units, and any other
classes or series of Partnership Units established after the date hereof. The
number of Partnership Units outstanding and the Percentage Interests in the
Partnership represented by such Partnership Units are set forth in the Partner
Registry.

 

“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding.  For purposes of determining the
Percentage Interest of the Class A Units at any time when there are Class B
Units outstanding, all Class B Units shall be treated as Class A Units.

 

“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.

 

“Predecessor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange or another national securities exchange or
designated for quotation on the NASDAQ National Market, or any successor to any
of the foregoing.

 

“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies whose assets consist solely of
Qualified Assets; (iv) up to a one percent (1%) equity interest in any
partnership or limited liability company at least ninety-nine percent (99%) of
the equity of which is owned, directly or indirectly, by the Partnership;
(v) cash held for payment of administrative expenses or pending distribution to
security holders of the General Partner Entity or any wholly owned Subsidiary
thereof or pending contribution to the Partnership; and (vi) other tangible and
intangible assets that, taken as a whole, are de minimis in relation to the net
assets of the Partnership and its Subsidiaries.

 

“Qualified REIT Subsidiary” means any Subsidiary of the General Partner that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.

 

10

--------------------------------------------------------------------------------


 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment pursuant to Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized either as ordinary income or as “unrecaptured Section 1250
gain” (as defined in Section 1(h)(6) of the Code) because it represents the
recapture of depreciation deductions previously taken with respect to such
property or asset.

 

“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

 

“Redeeming Partner” has the meaning set forth in Section 8.6.A.

 

“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion; provided
that if the Shares are not Publicly Traded at the time a Redeeming Partner
exercises its Redemption Right, the Redemption Amount shall be paid only in the
form of the Cash Amount unless the Redeeming Partner, in its sole and absolute
discretion, consents to payment of the Redemption Amount in the form of the
Shares Amount. A Redeeming Partner shall have no right, without the General
Partner’s consent, in its sole and absolute discretion, to receive the
Redemption Amount in the form of the Shares Amount.

 

“Redemption Right” has the meaning set forth in Section 8.6.A.

 

“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“REIT” means an entity that qualifies as a real estate investment trust under
the Code.

 

“REIT Requirements” has the meaning set forth in Section 5.1.A.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax Disparities.

 

“Safe Harbor” has the meaning set forth in Section 11.6.F.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Section 704(c) Value” of any Contributed Property means the fair market value
of such property at the time of contribution as determined by the General
Partner using such reasonable method of valuation as it may adopt; provided,
however, subject to Exhibit B, the General Partner shall, in its sole and
absolute discretion, use such method as it deems reasonable and appropriate to
allocate the aggregate of the Section 704(c) Value of Contributed Properties in
a

 

11

--------------------------------------------------------------------------------


 

single or integrated transaction among each separate property on a basis
proportional to its fair market values.

 

“Share” means a share of beneficial interest (or other comparable equity
interest) of the General Partner Entity. Shares may be issued in one or more
classes or series in accordance with the terms of the Declaration of Trust (or,
if the General Partner is not the General Partner Entity, the organizational
documents of the General Partner Entity). If there is more than one class or
series of Shares, the term “Shares” shall, as the context requires, be deemed to
refer to the class or series of Shares that corresponds to the class or series
of Partnership Interests for which the reference to Shares is made. When used
with reference to Class A Units, the term “Shares” refers to common shares of
beneficial interest (or other comparable equity interest) of the General Partner
Entity.

 

“Share Option Plan” means any equity incentive plan of the General Partner, the
General Partner Entity, the Partnership and/or any Affiliate of the Partnership.

 

“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided that, if the General Partner Entity issues to
holders of Shares securities, rights, options, warrants or convertible or
exchangeable securities entitling such holders to subscribe for or purchase
Shares or any other securities or property (collectively, the “rights”), then
the Shares Amount shall also include such rights that a holder of that number of
Shares would be entitled to receive unless the Partnership issues corresponding
rights to holders of Partnership Units.

 

“Specified Redemption Date” means the tenth Business Day after receipt by the
General Partner of a Notice of Redemption or such shorter period as the General
Partner, in its sole and absolute discretion may determine; provided that, if
the Shares are not Publicly Traded, the Specified Redemption Date means the
thirtieth Business Day after receipt by the General Partner of a Notice of
Redemption.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.

 

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

 

“Termination Transaction” has the meaning set forth in Section 11.2.B.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined

 

12

--------------------------------------------------------------------------------


 

under Exhibit B) as of such date, over (ii) the Carrying Value of such property
(prior to any adjustment to be made pursuant to Exhibit B) as of such date.

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to one Share of a class of outstanding Shares of the
General Partner Entity that are Publicly Traded, the average of the daily market
price for the ten consecutive trading days immediately preceding the date with
respect to which value must be determined. The market price for each such
trading day shall be the closing price, regular way, on such day, or if no such
sale takes place on such day, the average of the closing bid and asked prices on
such day. If the outstanding Shares of the General Partner Entity are Publicly
Traded and the Shares Amount includes, in addition to the Shares, rights or
interests that a holder of Shares has received or would be entitled to receive,
then the Value of such rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. If the Shares of the General
Partner Entity are not Publicly Traded, the Value of the Shares Amount per
Partnership Unit offered for redemption (which will be the Cash Amount per
Partnership Unit offered for redemption payable pursuant to Section 8.6.A) means
the amount that a holder of one Partnership Unit would receive if each of the
assets of the Partnership were to be sold for its fair market value on the
Specified Redemption Date, the Partnership were to pay all of its outstanding
liabilities, and the remaining proceeds were to be distributed to the Partners
in accordance with the terms of this Agreement. Such Value shall be determined
by the General Partner, acting in good faith and based upon a commercially
reasonable estimate of the amount that would be realized by the Partnership if
each asset of the Partnership (and each asset of each partnership, limited
liability company, trust, joint venture or other entity in which the Partnership
owns a direct or indirect interest) were sold to an unrelated purchaser in an
arms’ length transaction where neither the purchaser nor the seller were under
economic compulsion to enter into the transaction (without regard to any
discount in value as a result of the Partnership’s minority interest in any
property or any illiquidity of the Partnership’s interest in any property).

 


ARTICLE II
ORGANIZATIONAL MATTERS

 


SECTION 2.1             ORGANIZATION


 

A.            Organization, Status and Rights.  The Partnership is a limited
partnership organized pursuant to the provisions of the Act and upon the terms
and conditions set forth in the Original Agreement. The Partners hereby confirm
and agree to their status as partners of the Partnership and to continue the
business of the Partnership on the terms set forth in this

 

13

--------------------------------------------------------------------------------


 

Agreement. Except as expressly provided herein, the rights and obligations of
the Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.

 

B.            Qualification of Partnership.  The Partners (i) agree that if the
laws of any jurisdiction in which the Partnership transacts business so require,
the appropriate officers or other authorized representatives of the Partnership
shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Partnership to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Limited Partnership as
may be required, either by the Act, by the laws of any jurisdiction in which the
Partnership transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Partnership as a
limited partnership under the Act.

 

C.            Representations.  Each Partner represents and warrants that such
Partner is duly authorized to execute, deliver and perform its obligations under
this Agreement and that the Person, if any, executing this Agreement on behalf
of such Partner is duly authorized to do so and that this Agreement is binding
on and enforceable against such Partner in accordance with its terms.

 


SECTION 2.2             NAME


 

The name of the Partnership shall be Republic Property Limited Partnership.  The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of any of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “L.P.,”
“Ltd.” or similar words or letters shall be included in the Partnership’s name
where necessary for the purposes of complying with the laws of any jurisdiction
that so requires. The General Partner in its sole and absolute discretion may
change the name of the Partnership at any time and from time to time and shall
notify the Limited Partners of such change in the next regular communication to
the Limited Partners.

 


SECTION 2.3             REGISTERED OFFICE AND AGENT; PRINCIPAL OFFICE


 

The address of the registered office of the Partnership in the State of Delaware
shall be located at Corporation Trust Center, 1209 Orange Street, Wilmington
County of New Castle, Delaware 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be Corporation Trust Company. The principal office of the Partnership
shall be 1280 Maryland Avenue, SW, Suite 280, Washington, D.C. 20024 or such
other place as the General Partner may from time to time designate by notice to
the Limited Partners. The Partnership may maintain offices at such other place
or places within or outside the State of Delaware as the General Partner deems
advisable.

 

14

--------------------------------------------------------------------------------


 


SECTION 2.4             TERM


 

The term of the Partnership commenced on July 19, 2005, and shall continue until
dissolved pursuant to the provisions of Article XIII or as otherwise provided by
law.

 


ARTICLE III
PURPOSE

 


SECTION 3.1             PURPOSE AND BUSINESS

 

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and
(iii) to do anything necessary or incidental to the foregoing; provided,
however, that any business shall be limited to and conducted in such a manner as
to permit the General Partner and, if different, the General Partner Entity at
all times to be classified as a REIT, unless the General Partner or General
Partner Entity, as applicable, in its sole and absolute discretion has chosen to
cease to qualify as a REIT or has chosen not to attempt to qualify as a REIT for
any reason or reasons whether or not related to the business conducted by the
Partnership. In connection with the foregoing, and without limiting the General
Partner or the General Partner Entity’s right, in its sole and absolute self
discretion, to cease qualifying as a REIT, the Partners acknowledge that the
status of the General Partner Entity as a REIT inures to the benefit of all the
Partners and not solely to the General Partner, the General Partner Entity or
their Affiliates.

 


SECTION 3.2             POWERS


 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of trust, pledge or other lien, acquire, own, manage, improve and develop
real property, and lease, sell, transfer and dispose of real property; provided,
however, that the Partnership shall not take, or shall refrain from taking, any
action which, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner Entity
to continue to qualify as a REIT, (ii) could subject the General Partner Entity
to any taxes under Section 857 or Section 4981 of the Code or (iii) could
violate any law or regulation of any governmental body or agency having
jurisdiction over either the General Partner or the General Partner Entity or
its securities, unless such action (or inaction) shall have been specifically
consented to by the General Partner in writing.

 

15

--------------------------------------------------------------------------------


 


ARTICLE IV
CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS


 


SECTION 4.1             CAPITAL CONTRIBUTIONS OF THE PARTNERS


 

Prior to the execution of this Agreement, the Partners have made the Capital
Contributions as set forth in the Partner Registry. On the date hereof, the
Partners own Partnership Units in the amounts set forth in the Partner Registry
and have Percentage Interests in the Partnership as set forth in the Partner
Registry.  The number of Partnership Units and Percentage Interest shall be
adjusted in the Partner Registry from time to time by the General Partner to the
extent necessary to reflect accurately exchanges, redemptions, Capital
Contributions, the issuance of additional Partnership Units or similar events
having an effect on a Partner’s Percentage Interest occurring after the date
hereof in accordance with the terms of this Agreement. To the extent the
Partnership acquires any property by the merger of any other Person into the
Partnership or any of its Subsidiaries, Persons who receive Partnership
Interests in exchange for their interests in the Person merging into the
Partnership or any Subsidiary shall become Partners and shall be deemed to have
made Capital Contributions as provided in the applicable merger agreement and as
set forth in the Partner Registry.  One thousand (1,000) Partnership Units shall
be deemed to be the General Partner’s Partnership Units and shall be the General
Partnership Interest of the General Partner. All other Partnership Units held by
the General Partner shall be deemed to be Limited Partnership Interests and
shall be held by the General Partner in its capacity as a Limited Partner in the
Partnership. Except as provided in Sections 7.5, 10.5, and 13.3 hereof, the
Partners shall have no obligation to make any additional Capital Contributions
or provide any additional funding to the Partnership (whether in the form of
loans, repayments of loans or otherwise). Except as otherwise set forth in
Section 13.3 hereof, no Partner shall have any obligation to restore any deficit
that may exist in its Capital Account, either upon a liquidation of the
Partnership or otherwise, provided that such Capital Account deficit did not
arise by reason of distributions in violation of this Agreement or applicable
law or other actions in violation of this Agreement or applicable law.

 


SECTION 4.2             ISSUANCES OF PARTNERSHIP INTERESTS

 

A.            General. The General Partner is hereby authorized to cause the
Partnership from time to time to issue to Partners (including the General
Partner and its Affiliates) or other Persons (including, without limitation, in
connection with the contribution of property to the Partnership or any of its
Subsidiaries) Partnership Units or other Partnership Interests in one or more
classes, or in one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to one or
more other classes of Partnership Interests, all as shall be determined, subject
to applicable Delaware law, by the General Partner in its sole and absolute
discretion, including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions, (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership, (iv) the rights, if any, of each such class to
vote on matters that require the vote or

 

16

--------------------------------------------------------------------------------


 

Consent of the Limited Partners, and (v) the consideration, if any, to be
received by the Partnership; provided that no such Partnership Units or other
Partnership Interests shall be issued to the General Partner unless either
(a) the Partnership Interests are issued in connection with the grant, award or
issuance of Shares or other equity interests in the General Partner (including a
transaction described in Section 7.4.F) having designations, preferences and
other rights such that the economic interests attributable to such Shares or
other equity interests are substantially similar to the designations,
preferences and other rights (except voting rights) of the Partnership Interests
issued to the General Partner in accordance with this Section 4.2.A or (b) the
additional Partnership Interests are issued to all Partners holding Partnership
Interests in the same class in proportion to their respective Percentage
Interests in such class. If the Partnership issues Partnership Interests
pursuant to this Section 4.2.A, the General Partner shall make such revisions to
this Agreement (including but not limited to the revisions described in
Section 5.4, Section 6.2 and Section 8.6) as it deems necessary to reflect the
issuance of such Partnership Interests. The designation of any newly issued
class or series of Partnership Interests may provide a formula for treating such
Partnership Interests solely for purposes of voting on or consenting to any
matter that requires the vote or Consent of the Limited Partners as set forth in
one or more of Sections 7.5.A, 7.11.A, 7.11.B, 11.2.B, 13.1(i), 13.1(ii),
13.1(vi), 14.1.A, 14.1.C, 14.2.A, and 14.2.B of this Agreement as the equivalent
of a specified number (including any fraction thereof) of Class A Units.

 

B.            Classes of Partnership Units. From and after the date of the
Agreement, the Partnership shall have two classes of Partnership Units entitled
“Class A Units” and “Class B Units” and such additional classes of Partnership
Units as may be created by the General Partner pursuant to Section 4.2.A. 
Class A Units, Class B Units, or a class of Partnership Interests created
pursuant to Section 4.2.A, at the election of the General Partner, in its sole
and absolute discretion, may be issued to newly admitted Partners in exchange
for the contribution by such Partners of cash, real estate partnership
interests, stock, notes or other assets or consideration; provided that any
Partnership Unit that is not specifically designated by the General Partner as
being of a particular class shall be deemed to be a Class A Unit. Each Class B
Unit shall be converted automatically into a Class A Unit on the day immediately
following the Partnership Record Date for the Distribution Period in which such
Class B Unit was issued, without the requirement for any action by the General
Partner, the Partnership or the Partner holding the Class B Unit.

 


SECTION 4.3             NO PREEMPTIVE RIGHTS


 

Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.

 


SECTION 4.4             OTHER CONTRIBUTION PROVISIONS

 

A.            General. If any Partner is admitted to the Partnership and is
given a Capital Account in exchange for services rendered to the Partnership,
such transaction shall be treated by

 

17

--------------------------------------------------------------------------------


 

the Partnership and the affected Partner as if the Partnership had compensated
such Partner in cash, and the Partner had made a Capital Contribution of such
cash to the capital of the Partnership.

 

B.            Mergers. To the extent the Partnership acquires any property (or
an indirect interest therein) by the merger of any other Person into the
Partnership or with or into a Subsidiary of the Partnership in a triangular
merger, Persons who receive Partnership Interests in exchange for their interest
in the Person merging into the Partnership or with or into a Subsidiary of the
Partnership shall become Partners and shall be deemed to have made Capital
Contributions as provided in the applicable merger agreement (or if not so
provided, as determined by the General Partner in its sole and absolute
discretion) and as set forth in the Partner Registry.

 


SECTION 4.5             NO INTEREST ON CAPITAL


 

No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.

 


ARTICLE V
DISTRIBUTIONS

 


SECTION 5.1             REQUIREMENT AND CHARACTERIZATION OF DISTRIBUTIONS

 

A.            General. The General Partner shall distribute at least quarterly
an amount equal to one hundred percent (100%) of the Available Cash of the
Partnership with respect to such quarter or shorter period to the Partners in
accordance with the terms established for the class or classes of Partnership
Interests held by such Partners who are Partners on the respective Partnership
Record Date with respect to such quarter or shorter period as provided in
Sections 5.1.B, 5.1.C and 5.1.D and in accordance with the respective terms
established for each class of Partnership Interest. Notwithstanding anything to
the contrary contained herein, in no event may a Partner receive a distribution
of Available Cash with respect to a Partnership Unit for a quarter or shorter
period if such Partner is entitled to receive a distribution with respect to a
Share for which such Partnership Unit has been redeemed or exchanged. Unless
otherwise expressly provided for herein, or in the terms established for a new
class or series of Partnership Interests created in accordance with Article IV
hereof, no Partnership Interest shall be entitled to a distribution in
preference to any other Partnership Interest. The General Partner shall make
such reasonable efforts, as determined by it in its sole and absolute discretion
and consistent with the qualification of the General Partner Entity as a REIT,
to distribute Available Cash (a) to Limited Partners so as to preclude any such
distribution or portion thereof from being treated as part of a sale of property
to the Partnership by a Limited Partner under Section 707 of the Code or the
Regulations thereunder; provided, that, none of the General Partner, the General
Partner Entity, and the Partnership shall have liability to a Limited Partner
under any circumstances as a result of any distribution to a Limited Partner
being so treated, and (b) to the General Partner in an amount sufficient to
enable the General Partner Entity to make distributions to its shareholders that
will enable the General Partner Entity to (1) satisfy the requirements for
qualification as a

 

18

--------------------------------------------------------------------------------


 

REIT under the Code and the Regulations (the “REIT Requirements”), and (2) avoid
any federal income or excise tax liability.

 

B.            Method.  (i) Each holder of Partnership Interests that is entitled
to any preference in distribution shall be entitled to a distribution in
accordance with the rights of any such class of Partnership Interests (and,
within such class, pro rata in proportion to the respective Percentage Interests
on such Partnership Record Date); and

 

(ii)           To the extent there is Available Cash remaining after the payment
of any preference in distribution in accordance with the foregoing clause (i),
with respect to Partnership Interests that are not entitled to any preference in
distribution, such Available Cash shall be distributed pro rata to each such
class in accordance with the terms of such class (and, within each such class,
pro rata in proportion to the respective Percentage Interests on such
Partnership Record Date).

 

C.            Distributions When Class B Units Are Outstanding. If for any
quarter or shorter period with respect to which a distribution is to be made (a
“Distribution Period”) Class B Units are outstanding on the Partnership Record
Date for such Distribution Period, the General Partner shall allocate the
Available Cash with respect to such Distribution Period available for
distribution with respect to the Class A Units and Class B Units collectively
between the Partners who are holders of Class A Units (“Class A”) and the
Partners who are holders of Class B Units (“Class B”) as follows:

 

(1)           Class A shall receive that portion of the Available Cash (the
“Class A Share”) determined by multiplying the amount of Available Cash by the
following fraction:

 

[g221951kg01i001.gif]

 

[g221951kg01i002.gif]

(2)           Class B shall receive that portion of the Available Cash (the
“Class B Share”) determined by multiplying the amount of Available Cash by the
following fraction:

 

[g221951kg01i003.gif]

 

(3)           For purposes of the foregoing formulas, (i) “A” equals the number
of Class A Units outstanding on the Partnership Record Date for such
Distribution Period; (ii) “B” equals the number of Class B Units outstanding on
the Partnership Record Date for such Distribution Period; (iii) “Y” equals the
number of days in the Distribution Period; and (iv) “X” equals the number of
days in the Distribution Period for which the Class B Units were issued and
outstanding.

 

19

--------------------------------------------------------------------------------


 

The Class A Share shall be distributed pro rata among Partners holding Class A
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class A Units held by each Partner on such Partnership Record
Date; provided that in no event may a Partner receive a distribution of
Available Cash with respect to a Class A Unit if a Partner is entitled to
receive a distribution with respect to a Share for which such Class A Unit has
been redeemed or exchanged. If the Class B Units were issued on the same date,
the Class B Share shall be distributed pro rata among the Partners holding
Class B Units on the Partnership Record Date for the Distribution Period in
accordance with the number of Class B Units held by each Partner on such
Partnership Record Date. In no event shall any Class B Units be entitled to
receive any distribution of Available Cash for any Distribution Period ending
prior to the date on which such Class B Units are issued.

 

D.            Distributions When Class B Units Have Been Issued on Different
Dates. If Class B Units which have been issued on different dates are
outstanding on the Partnership Record Date for any Distribution Period, then the
Class B Units issued on each particular date shall be treated as a separate
series of Partnership Units for purposes of making the allocation of Available
Cash for such Distribution Period among the holders of Partnership Units (and
the formula for making such allocation, and the definitions of variables used
therein, shall be modified accordingly). Thus, for example, if two series of
Class B Units are outstanding on the Partnership Record Date for any
Distribution Period, the allocation formula for each series, “Series B1” and
“Series B2” would be as follows:

 

(1)           Series B1 shall receive that portion of the Available Cash
determined by multiplying the amount of Available Cash by the following
fraction:

 

[g221951kg01i004.gif]

 

(2)           Series B2 shall receive that portion of the Available Cash
determined by multiplying the amount of Available Cash by the following
fraction:

 

[g221951kg01i005.gif]

 

(3)           For purposes of the foregoing formulas the definitions set forth
in Section 5.1.C(3) remain the same except that (i) “B1” equals the number of
Partnership Units in Series B1 outstanding on the Partnership Record Date for
such Distribution Period; (ii) “B2” equals the number of Partnership Units in
Series B2 outstanding on the Partnership Record Date for such Distribution
Period; (iii) ”X1” equals the number of days in the Distribution Period for
which the Partnership Units in Series B1 were issued and outstanding; and
(iv) “X2” equals the number of days in the Distribution Period for which the
Partnership Units in Series B2 were issued and outstanding.

 

20

--------------------------------------------------------------------------------


 


SECTION 5.2             AMOUNTS WITHHELD


 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited Partners or
Assignees, as the case may be, pursuant to Section 5.1 for all purposes under
this Agreement.

 


SECTION 5.3             DISTRIBUTIONS UPON LIQUIDATION


 

Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.

 


SECTION 5.4             REVISIONS TO REFLECT ISSUANCE OF PARTNERSHIP INTERESTS


 

If the Partnership issues Partnership Interests to the General Partner or any
Additional Limited Partner pursuant to Article IV hereof, the General Partner
shall make such revisions to this Article V and the Partner Registry in the
books and records of the Partnership as it deems necessary to reflect the
issuance of such additional Partnership Interests without the consent or
approval of any other Partner.

 


ARTICLE VI
ALLOCATIONS


 


SECTION 6.1             ALLOCATIONS FOR CAPITAL ACCOUNT PURPOSES


 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.

 

A.            Net Income.  After giving effect to the special allocations set
forth in Section 1 of Exhibit C of the Partnership Agreement, Net Income shall
be allocated:

 

(1)           first, to the General Partner to the extent that Net Losses
previously allocated the General Partner pursuant to Section 6.1.B(6) exceed Net
Income previously allocated to the General Partner pursuant to this clause (1);

 

(2)           second, to each DRO Partner until the cumulative Net Income
allocated such DRO Partner under this clause (2) equals the cumulative Net
Losses allocated such DRO Partner under Section 6.1.B(5) (with any Net Income to
be allocated for a Fiscal Year hereunder to be allocated among the DRO Partners,
pro rata in proportion to the excess of the cumulative Net Losses allocated to
such DRO Partners pursuant to Section 6.1.B(5) hereof over the Net Income
previously allocated to such DRO Partners under this clause (2));

 

21

--------------------------------------------------------------------------------


 

(3)           third, to the General Partner until the cumulative Net Income
allocated under this clause (3) equals the cumulative Net Losses allocated the
General Partner under Section 6.1.B(4);

 

(4)           fourth, to the holders of any Partnership Interests that are
entitled to any preference upon liquidation until the cumulative Net Income
allocated under this clause (4) equals the cumulative Net Losses allocated to
such Partners under Section 6.1.B(3) (with any Net Income to be allocated for a
Fiscal Year hereunder to be allocated among the holders of such Partnership
Interests, pro rata in proportion to the excess of the cumulative Net Losses
previously allocated to such Partners pursuant to Section 6.1.B(3) hereof over
the Net Income allocated to such Partners under this clause (4));

 

(5)           fifth, to the holders of any Partnership Interests that are
entitled to any preference in distribution in accordance with the rights of any
other class of Partnership Interests until each such Partnership Interest has
been allocated, on a cumulative basis pursuant to this clause (5), Net Income
equal to the amount of distributions payable that are attributable to the
preference of such class of Partnership Interests whether or not paid (and,
within such class, pro rata in proportion to the respective Percentage Interests
as of the last day of the period for which such allocation is being made); and

 

(6)           thereafter, with respect to Partnership Interests that are not
entitled to any preference in distribution or with respect to which
distributions are not limited to any preference in distribution, pro rata to
each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made) provided,
however, that income allocated with respect to any period during which Class B
Units were outstanding shall be allocated among the Class A Units and the
Class B Units in a manner that is consistent with and proportionate to the
manner in which Available Cash was distributed with respect to such Units.

 

B.            Net Losses.  After giving effect to the special allocations set
forth in Section 1 of Exhibit C, Net Losses shall be allocated:

 

(1)           first, to the holders of Partnership Interests, in proportion to,
and to the extent that, their share of the Net Income previously allocated
pursuant to Section 6.1.A(6) exceeds, on a cumulative basis, the sum of
(a) distributions with respect to such Partnership Interests pursuant to clause
(ii) of Section 5.1.B and (b) Net Losses allocated under this clause (1);

 

(2)           second, with respect to classes of Partnership Interests that are
not entitled to any preference in distribution upon liquidation, pro rata to
each such class in accordance with the terms of such class (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period

 

22

--------------------------------------------------------------------------------


 

for which such allocation is being made); provided that Net Losses shall not be
allocated to any Partner pursuant to this Section 6.1.B(2) to the extent that
such allocation would cause such Partner to have an Adjusted Capital Account
Deficit (or increase any existing Adjusted Capital Account Deficit) (determined
in each case (i) by not including in the Partners’ Adjusted Capital Accounts any
amount that a Partner is obligated to contribute to the Partnership with respect
to any deficit in its Capital Account pursuant to Section 13.3 and (ii) in the
case of a Partner who also holds classes of Partnership Interests that are
entitled to any preferences in distribution upon liquidation, by subtracting
from such Partners’ Adjusted Capital Account the amount of such preferred
distribution to be made upon liquidation) at the end of such taxable year (or
portion thereof);

 

(3)           third, with respect to classes of Partnership Interests that are
entitled to a preference in distribution upon liquidation, in reverse order of
the priorities of each such class (and within each such class, pro rata in
proportion to their respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided that Net Losses shall
not be allocated to any Partner pursuant to this Section 6.1.B(3) to the extent
that such allocation would cause such Partner to have an Adjusted Capital
Account Deficit (or increase any existing Adjusted Capital Account Deficit)
(determined in each case by not including in the Partners’ Adjusted Capital
Accounts any amount that a Partner is obligated to contribute to the Partnership
with respect to any deficit in its Capital Account pursuant to Section 13.3) at
the end of such taxable year (or portion thereof);

 

(4)           fourth, to the General Partner in an amount equal to the excess of
(a) the amount of the Partnership’s Recourse Liabilities over (b) the Aggregate
DRO Amount;

 

(5)           fifth, to and among the DRO Partners, in proportion to their
respective DRO Amounts, until such time as the DRO Partners as a group have been
allocated cumulative Net Losses pursuant to this clause (5) equal to the
Aggregate DRO Amount; and

 

(6)           thereafter, to the General Partner.

 

C.            Allocation of Nonrecourse Debt. For purposes of Regulation
Section 1.752-3(a), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (i) the amount of Partnership Minimum Gain
and (ii) the total amount of Nonrecourse Built-in Gain shall be allocated by the
General Partner by taking into account facts and circumstances relating to each
Partner’s respective interest in the profits of the Partnership. For this
purpose, the General Partner shall have the sole and absolute discretion in any
fiscal year to allocate such excess Nonrecourse Liabilities among the Partners
in any manner permitted under Code Section 752 and the Regulations thereunder.

 

D.            Recapture Income.  Any gain allocated to the Partners upon the
sale or other taxable disposition of any Partnership asset shall, to the extent
possible after taking into account

 

23

--------------------------------------------------------------------------------


 

other required allocations of gain pursuant to Exhibit C, be characterized as
Recapture Income in the same proportions and to the same extent as such Partners
have been allocated any deductions directly or indirectly giving rise to the
treatment of such gains as Recapture Income.

 


SECTION 6.2             REVISIONS TO ALLOCATIONS TO REFLECT ISSUANCE OF
PARTNERSHIP INTERESTS


 

If the Partnership issues Partnership Interests to the General Partner or any
Limited Partner pursuant to Article IV hereof, the General Partner shall make
such revisions to this Article VI and the Partner Registry in the books and
records of the Partnership as it deems necessary to reflect the terms of the
issuance of such Partnership Interests, including making preferential
allocations to classes of Partnership Interests that are entitled thereto. Such
revisions shall not require the consent or approval of any other Partner.

 


ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS

 


SECTION 7.1             MANAGEMENT

 

A.            Powers of General Partner. Except as otherwise expressly provided
in this Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause (unless
the Shares of the General Partner Entity corresponding to Partnership Units are
not Publicly Traded, in which case the General Partner may be removed with or
without cause by the Consent of the Partners holding Partnership Interests
representing more than 50% of the Percentage Interest of the Class A Units). In
addition to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or which are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.11, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.2 and to effectuate the purposes set
forth in Section 3.1, including, without limitation:

 

(1)           the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as are required under Section 5.1.A or will permit the General Partner Entity
(so long as the General Partner Entity qualifies as a REIT) to avoid the payment
of any federal income tax (including, for this purpose, any excise tax pursuant
to Section 4981 of the Code) and to make distributions to its shareholders
sufficient to permit the General Partner Entity to maintain its REIT status),
the assumption or guarantee of, or other contracting for, indebtedness and other
liabilities including, without limitation, the assumption or guarantee of the
debt of the General Partner, its Subsidiaries or the Partnership’s Subsidiaries,
the issuance of evidences of

 

24

--------------------------------------------------------------------------------


 

indebtedness (including the securing of same by mortgage, deed of trust or other
lien or encumbrance on the Partnership’s assets) and the incurring of any
obligations the General Partner deems necessary for the conduct of the
activities of the Partnership;

 

(2)           the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

 

(3)           the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership
(including acquisition of any new assets, the exercise or grant of any
conversion, option, privilege or subscription right or other right available in
connection with any assets at any time held by the Partnership) or the merger or
other combination of the Partnership or any Subsidiary with or into another
entity on such terms as the General Partner deems proper;

 

(4)           the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms it sees fit, including, without limitation, the
financing of the conduct of the operations of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and its
Subsidiaries and the Partnership’s Subsidiaries) and the repayment of
obligations of the Partnership and its Subsidiaries and any other Person in
which the Partnership has an equity investment and the making of capital
contributions to its Subsidiaries;

 

(5)           the management, operation, leasing, landscaping, repair,
alteration, demolition or improvement of any real property or improvements owned
by the Partnership or any Subsidiary of the Partnership or any Person in which
the Partnership has made a direct or indirect equity investment;

 

(6)           the negotiation, execution, and performance of any contracts,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;

 

(7)           the mortgage, pledge, encumbrance or hypothecation of any assets
of the Partnership;

 

(8)           the distribution of Partnership cash or other Partnership assets
in accordance with this Agreement;

 

25

--------------------------------------------------------------------------------


 

(9)           the holding, managing, investing and reinvesting of cash and other
assets of the Partnership;

 

(10)         the collection and receipt of revenues and income of the
Partnership;

 

(11)         the selection, designation of powers, authority and duties and the
dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”) and agents, outside attorneys, accountants, consultants and
contractors of the Partnership and the determination of their compensation and
other terms of employment or hiring;

 

(12)         the maintenance of such insurance for the benefit of the
Partnership and the Partners as it deems necessary or appropriate;

 

(13)         the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships, joint
ventures, limited liability companies or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of funds or property to, or making of loans to, its
Subsidiaries and any other Person in which it has an equity investment from time
to time, or the incurrence of indebtedness on behalf of such Persons or the
guarantee of the obligations of such Persons); provided that, as long as the
General Partner Entity has determined to continue to qualify as a REIT, the
Partnership may not engage in any such formation, acquisition or contribution
that would cause the General Partner Entity to fail to qualify as a REIT;

 

(14)         the control of any matters affecting the rights and obligations of
the Partnership, including the settlement, compromise, submission to arbitration
or any other form of dispute resolution or abandonment of any claim, cause of
action, liability, debt or damages due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(15)         the determination of the fair market value of any Partnership
property distributed in kind, using such reasonable method of valuation as the
General Partner may adopt;

 

(16)         the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any assets or investment held by the Partnership;

 

26

--------------------------------------------------------------------------------


 

(17)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, individually or jointly with any such Subsidiary or other
Person;

 

(18)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
any interest pursuant to contractual or other arrangements with such Person;

 

(19)         the making, executing and delivering of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;

 

(20)         the distribution of cash to acquire Partnership Units held by a
Limited Partner in connection with a Limited Partner’s exercise of its
Redemption Right under Section 8.6;

 

(21)         the determination regarding whether a payment to a Partner who
exercises its Redemption Right under Section 8.6 that is assumed by the General
Partner will be paid in the form of the Cash Amount or the Shares Amount, except
as such determination may be limited by Section 8.6.

 

(22)         the acquisition of Partnership Interests in exchange for cash, debt
instruments and other property;

 

(23)         the maintenance of the Partner Registry in the books and records of
the Partnership to reflect the Capital Contributions and Percentage Interests of
the Partners as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the issuance of Partnership
Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise; and

 

(24)         the registration of any class of securities of the Partnership
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended, and the listing of any debt securities of the Partnership on
any exchange.

 

B.            No Approval by Limited Partners. Except as provided in
Section 7.11, each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the Partners, notwithstanding any other provision of this Agreement, the
Act or any applicable law, rule or regulation, to the full extent permitted
under the Act or other applicable law. The execution, delivery or performance by
the General Partner or the Partnership of any agreement authorized or permitted
under this Agreement shall be in the sole and absolute

 

27

--------------------------------------------------------------------------------


 

discretion of the General Partner without consideration of any other obligation
or duty, fiduciary or otherwise, of the Partnership or the Limited Partners and
shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.

 

C.            Insurance.  At all times from and after the date hereof, the
General Partner may cause the Partnership to obtain and maintain (i) casualty,
liability and other insurance on the properties of the Partnership and its
Subsidiaries and (ii) liability insurance for the Indemnitees hereunder and
(iii) such other insurance as the General Partner, in its sole and absolute
discretion, determines to be necessary.

 

D.            Working Capital and Other Reserves. At all times from and after
the date hereof, the General Partner may cause the Partnership to establish and
maintain working capital reserves in such amounts as the General Partner, in its
sole and absolute discretion, deems appropriate and reasonable from time to
time, including upon liquidation of the Partnership under Section 13.

 

E.             No Obligations to Consider Tax Consequences of Limited Partners.
In exercising their authority under this Agreement, the General Partner (which
for the purposes of this Section 7.1.E shall include, the board of trustees of
the General Partner) may, but shall be under no obligation to, take into account
the tax consequences to any Partner (including the General Partner) of any
action taken (or not taken) by the General Partner. The General Partner and the
Partnership shall not have liability to a Limited Partner for monetary or other
damages or otherwise for losses sustained, liabilities incurred or benefits not
derived by such Limited Partner in connection with any decisions, provided that
the General Partner has acted in good faith and pursuant to its authority under
this Agreement and any decisions or actions taken or not taken in accordance
with the terms of this Agreement shall not constitute a breach of any duty owed
to the Partnership or the Limited Partners by law or equity, fiduciary or
otherwise.

 


SECTION 7.2             CERTIFICATE OF LIMITED PARTNERSHIP


 

The General Partner has previously filed the Certificate of Limited Partnership
with the Secretary of State of Delaware. To the extent that such action is
determined by the General Partner to be reasonable and necessary or appropriate,
the General Partner shall file amendments to and restatements of the Certificate
of Limited Partnership and do all the things to maintain the Partnership as a
limited partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or other jurisdiction in which the Partnership may elect to
do business or own property. Subject to the terms of Section 8.5.A(4), the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate of Limited Partnership or any amendment thereto
to any Limited Partner. The General Partner shall use all reasonable efforts to
cause to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Delaware and any other state,
the District of Columbia or other jurisdiction in which the Partnership may
elect to do business or own property.

 

28

--------------------------------------------------------------------------------


 


SECTION 7.3             TITLE TO PARTNERSHIP ASSETS


 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 


SECTION 7.4             REIMBURSEMENT OF THE GENERAL PARTNER


 

A.            No Compensation.  Except as provided in this Section 7.4 and
elsewhere in this Agreement (including the provisions of Articles V and VI
regarding distributions, payments and allocations to which it may be entitled),
the General Partner shall not receive payments from the Partnership or otherwise
be compensated for its services as the general partner of the Partnership.

 

B.            Responsibility for Partnership and General Partner and General
Partner Entity Expenses. The Partnership shall be responsible for and shall pay
all expenses relating to the Partnership’s organization, the ownership of its
assets and its operations. The General Partner shall be reimbursed on a monthly
basis, or such other basis as the General Partner may determine in its sole and
absolute discretion, for all expenses it incurs relating to or resulting from
the ownership and operation of, or for the benefit of, the Partnership
(including, without limitation, expenses related to the operations of the
General Partner and the General Partner Entity and to the management and
administration of any Subsidiaries of the General Partner, the General Partner
Entity or the Partnership or Affiliates of the Partnership, such as auditing
expenses and filing fees); provided that (i) the amount of any such
reimbursement shall be reduced by (x) any interest earned by the General Partner
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted in Section 7.5.A (which interest is
considered to belong to the Partnership and shall be paid over to the
Partnership to the extent not applied to reimburse the General Partner for
expenses hereunder); and (y) any amount derived by the General Partner from any
investments permitted in Section 7.5.A; (ii) the Partnership shall not be
responsible for any taxes that the General Partner or General Partner Entity
would not have been required to pay if that entity qualified as a REIT or any
taxes imposed on the General Partner or General Partner Entity by reason of that
entity’s failure to distribute to its shareholders an amount equal to its
taxable income; (iii) the Partnership shall not be responsible for expenses or
liabilities incurred by the General Partner in connection with any business or
assets of the General Partner other than its ownership of Partnership Interests
or operation of the business of the Partnership or ownership of interests in
Qualified Assets to the extent permitted in Section 7.5.A; and (iv) the
Partnership shall not be responsible for any expenses or liabilities of the
General Partner that are excluded from the scope of the indemnification
provisions of Section 7.7.A

 

29

--------------------------------------------------------------------------------


 

by reason of the provisions of clause (i), (ii) or (iii) thereof. The General
Partner shall determine in good faith the amount of expenses incurred by it or
the General Partner Entity related to the ownership of Partnership Interests or
operation of, or for the benefit of, the Partnership. If certain expenses are
incurred that are related both to the ownership of Partnership Interests or
operation of, or for the benefit of, the Partnership and to the ownership of
other assets (other than Qualified Assets as permitted under Section 7.7.A) or
the operation of other businesses, such expenses will be allocated to the
Partnership and such other entities (including the General Partner and General
Partner Entity) owning such other assets or businesses in such a manner as the
General Partner in its sole and absolute discretion deems fair and reasonable.
Such reimbursements shall be in addition to any reimbursement to the General
Partner and the General Partner Entity pursuant to Section 10.3.C and as a
result of indemnification pursuant to Section 7.7. All payments and
reimbursements hereunder shall be characterized for federal income tax purposes
as expenses of the Partnership incurred on its behalf, and not as expenses of
the General Partner or General Partner Entity.

 

C.            Partnership Interest Issuance Expenses. The General Partner shall
also be reimbursed for all expenses it incurs relating to any issuance of
Partnership Interests, Shares, Debt of the Partnership, Funding Debt of the
General Partner or rights, options, warrants or convertible or exchangeable
securities pursuant to Article IV (including, without limitation, all costs,
expenses, damages and other payments resulting from or arising in connection
with litigation related to any of the foregoing), all of which expenses are
considered by the Partners to constitute expenses of, and for the benefit of,
the Partnership.

 

D.            Purchases of Shares by the General Partner Entity. If the General
Partner exercises its rights under the Declaration of Trust (or, in the event
the General Partner Entity’s only assets are interests in the General Partner,
interests in the Partnership and cash or similar instruments, the General
Partner Entity the General Partner Entity Exercises its rights under its
organizational documents) to purchase Shares or otherwise elects to purchase
from its shareholders Shares in connection with a share repurchase or similar
program or for the purpose of delivering such Shares to satisfy an obligation
under any dividend reinvestment or equity purchase program adopted by the
General Partner Entity, any employee equity purchase plan adopted by the General
Partner Entity or any similar obligation or arrangement undertaken by the
General Partner Entity in the future, the purchase price paid by the General
Partner Entity for those Shares and any other expenses incurred by the General
Partner Entity in connection with such purchase shall be considered expenses of
the Partnership and shall be reimbursable to the General Partner Entity, subject
to the conditions that: (i) if those Shares subsequently are to be sold by the
General Partner Entity, the General Partner Entity shall pay to the Partnership
any proceeds received by the General Partner Entity for those Shares (provided
that a transfer of Shares for Partnership Units pursuant to Section 8.6 would
not be considered a sale for such purposes); and (ii) if such Shares are not
retransferred by the General Partner Entity within thirty (30) days after the
purchase thereof, the General Partner shall cause the Partnership to cancel a
number of Partnership Units (rounded to the nearest whole Partnership Unit) held
by the General Partner equal to the product attained by multiplying the number
of those Shares by a fraction, the numerator of which is one and the denominator
of which is the Conversion Factor.

 

30

--------------------------------------------------------------------------------


 

E.             Reimbursement not a Distribution. Except as set forth in the
succeeding sentence, if and to the extent any reimbursement made pursuant to
this Section 7.4 is determined for federal income tax purposes not to constitute
a payment of expenses of the Partnership, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners and shall not be treated as a distribution for
purposes of computing the Partners’ Capital Accounts.  Amounts deemed paid by
the Partnership to the General Partner in connection with redemption of
Partnership Units pursuant to clause (ii) of subparagraph (D) above shall be
treated as a distribution for purposes of computing the Partner’s Capital
Accounts.

 

F.             Funding for Certain Capital Transactions. In the event that the
General Partner Entity shall undertake to acquire (whether by merger,
consolidation, purchase, or otherwise) the assets or equity interests of another
Person and such acquisition shall require the payment of cash by the General
Partner Entity (whether to such Person or to any other selling party or parties
in such transaction or to one or more creditors, if any, of such Person or such
selling party or parties), (i) the Partnership shall advance to the General
Partner Entity the cash required to consummate such acquisition if, and to the
extent that, such cash is not to be obtained by the General Partner Entity
through an issuance of Shares described in Section 4.2 or pursuant to a
transaction described in Section 7.5.B, (ii) the General Partner Entity shall,
upon consummation of such acquisition, transfer to the Partnership (or cause to
be transferred to the Partnership), in full and complete satisfaction of such
advance and as required by Section 7.5, the assets or equity interests of such
Person acquired by the General Partner Entity in such acquisition (or equity
interests in Persons owning all of such assets or equity interests), and
(iii) pursuant to and in accordance with Section 4.2 and Section 7.5.B, the
Partnership shall issue to the General Partner Partnership Interests and/or
rights, options, warrants or convertible or exchangeable securities of the
Partnership having designations, preferences and other rights that are
substantially the same as those of any additional Shares, other equity
securities, New Securities and/or Convertible Funding Debt, as the case may be,
issued by the General Partner Entity in connection with such acquisition
(whether issued directly to participants in the acquisition transaction or to
third parties in order to obtain cash to complete the acquisition).  In addition
to, and without limiting, the foregoing, in the event that the General Partner
Entity engages in a transaction in which (x) the General Partner Entity (or a
wholly owned direct or indirect Subsidiary of the General Partner Entity) merges
with another entity (referred to as the “Parent Entity”) that is organized in
the “UPREIT format” (i.e., where the Parent Entity holds substantially all of
its assets and conducts substantially all of its operations through a
partnership, limited liability company or other entity (referred to as an
“Operating Entity”)) and the General Partner Entity survives such merger, (y)
such Operating Entity merges with or is otherwise acquired by the Partnership in
exchange in whole or in part for Partnership Interests, and (z) the General
Partner Entity is required or elects to pay part of the consideration in
connection with such merger involving the Parent Entity in the form of cash and
part of the consideration in the form of Shares, the Partnership shall
distribute to the General Partner with respect to its existing Partnership
Interest an amount of cash sufficient to complete such transaction and the
General Partner shall cause the Partnership to cancel a number of Partnership
Units (rounded to the nearest whole number) held by the General Partner equal to
the product attained by multiplying the number of additional Shares of the
General Partner Entity that the General Partner Entity would have issued to the

 

31

--------------------------------------------------------------------------------


 

Parent Entity or the owners of the Parent Entity in such transaction if the
entire consideration therefor were to have been paid in Shares by a fraction,
the numerator of which is one and the denominator of which is the Conversion
Factor.

 


SECTION 7.5             OUTSIDE ACTIVITIES OF THE GENERAL PARTNER; RELATIONSHIP
OF SHARES TO PARTNERSHIP UNITS; FUNDING DEBT


 

A.            General. Without the Consent of the Outside Limited Partners, the
General Partner shall not, directly or indirectly, enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of Partnership Interests as General Partner or Limited Partner and
the management of the business of the Partnership and such activities as are
incidental thereto. Without the Consent of the Outside Limited Partners, the
assets of the General Partner shall be limited to Partnership Interests and
permitted debt obligations of the Partnership (as contemplated by
Section 7.5.F), so that Shares and Partnership Units are completely fungible
except as otherwise specifically provided herein; provided that the General
Partner shall be permitted to hold such bank accounts or similar instruments or
accounts in its name as it deems necessary to carry out its responsibilities and
purposes as contemplated under this Agreement and its organizational documents
(provided that accounts held on behalf of the Partnership to permit the General
Partner to carry out its responsibilities under this Agreement shall be
considered to belong to the Partnership and the interest earned thereon shall,
subject to Section 7.4.B, be applied for the benefit of the Partnership); and,
provided further that, the General Partner shall be permitted to acquire
Qualified Assets.

 

B.            Repurchase of Shares and Other Securities. If the General Partner
Entity exercises its rights under the Declaration of Trust (or, if the General
Partner is not the General Partner Entity, the organizational documents of the
General Partner Entity) to purchase Shares or otherwise elects to purchase from
the holders thereof Shares, other equity securities of the General Partner
Entity, New Securities or Convertible Funding Debt, then the General Partner
shall cause the Partnership to purchase from the General Partner (i) in the case
of a purchase of Shares, that number of Partnership Units of the appropriate
class equal to the product obtained by multiplying the number of Shares
purchased by the General Partner Entity times a fraction, the numerator of which
is one and the denominator of which is the Conversion Factor, or (ii) in the
case of the purchase of any other securities on the same terms and for the same
aggregate price that the General Partner Entity purchased such securities.

 

C.            Forfeiture of Shares. If the Partnership or the General Partner
acquires Shares as a result of the forfeiture of such Shares under a restricted
or similar share, share bonus or similar share plan, then the General Partner
shall cause the Partnership to cancel, without payment of any consideration to
the General Partner, that number of Partnership Units of the appropriate class
equal to the number of Shares so acquired, and, if the Partnership acquired such
Shares, it shall transfer such Shares to the General Partner for cancellation.

 

D.            Issuances of Shares and Other Securities. The General Partner
shall not grant, award, or issue any additional Shares (other than Shares issued
pursuant to Section 8.6 hereof or pursuant to a dividend or distribution
(including any share split) of Shares to all of its shareholders that results in
an adjustment to the Conversion Factor pursuant to clause (i), (ii) or

 

32

--------------------------------------------------------------------------------


 

(iii) of the definition thereof), other equity securities of the General
Partner, New Securities or Convertible Funding Debt unless (i) the General
Partner shall cause, pursuant to Section 4.2.A hereof, the Partnership to issue
to the General Partner, Partnership Interests or rights, options, warrants or
convertible or exchangeable securities of the Partnership having designations,
preferences and other rights, all such that the economic interests are
substantially the same as those of such additional Shares, other equity
securities, New Securities or Convertible Funding Debt, as the case may be, and
(ii) the General Partner transfers to the Partnership, as an additional Capital
Contribution, the proceeds from the grant, award, or issuance of such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be, or from the exercise of rights contained in such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be (or, in the case of an acquisition described in Section 7.4.F in
which all or a portion of the cash required to consummate such acquisition is to
be obtained by the General Partner Entity through an issuance of Shares
described in Section 4.2, the General Partner complies with such Section 7.4.F).
 Without limiting the foregoing, the General Partner is expressly authorized to
issue additional Shares, other equity securities, New Securities or Convertible
Funding Debt, as the case may be, for less than fair market value, and the
General Partner is expressly authorized, pursuant to Section 4.2.A hereof, to
cause the Partnership to issue to the General Partner corresponding Partnership
Interests, (for example, and not by way of limitation, the issuance of Shares
and corresponding Partnership Units pursuant to a share purchase plan providing
for purchases of Shares, either by employees or shareholders, at a discount from
fair market value or pursuant to employee share options that have an exercise
price that is less than the fair market value of the Shares, either at the time
of issuance or at the time of exercise) as long as (a) the General Partner
concludes in good faith that such issuance is in the interests of the General
Partner and the Partnership and (b) the General Partner transfers all proceeds
from any such issuance or exercise to the Partnership as an additional Capital
Contribution.

 

E.             Share Option Plan. If at any time or from time to time, the
General Partner sells or otherwise issues Shares pursuant to any Share Option
Plan, the General Partner shall transfer the proceeds of the sale of such
Shares, if any, to the Partnership as an additional Capital Contribution in
exchange for an amount of additional Partnership Units equal to the number of
Shares so sold divided by the Conversion Factor.

 

F.             Funding Debt. The General Partner or the General Partner Entity
or any wholly owned Subsidiary of either of them may incur a Funding Debt,
including, without limitation, a Funding Debt that is convertible into Shares or
otherwise constitutes a class of New Securities (“Convertible Funding Debt”),
subject to the condition that the General Partner, the General Partner Entity or
such Subsidiary, as the case may be, lend to the Partnership the net proceeds of
such Funding Debt; provided that Convertible Funding Debt shall be issued in
accordance with the provisions of Section 7.5.D above; and, provided further
that the General Partner, the General Partner Entity or such Subsidiary shall
not be obligated to lend the net proceeds of any Funding Debt to the Partnership
in a manner that would be inconsistent with the General Partner’s or General
Partner Entity’s ability to remain qualified as a REIT. If the General Partner,
General Partner Entity or such Subsidiary incurs any Funding Debt, the loan to
the Partnership shall be on terms and conditions, including interest rate,
repayment schedule, costs and expenses and

 

33

--------------------------------------------------------------------------------


 

other financial terms, substantially the same as are applicable with respect to
or incurred in connection with such Funding Debt.

 

G.            Capital Contributions of the General Partner.  The Capital
Contributions by the General Partner pursuant to
Sections 7.5.D and 7.5.E will be deemed to equal the cash contributed by the
General Partner plus (a) in the case of cash contributions funded by an offering
of any equity interests in or other securities of the General Partner, the
offering costs attributable to the cash contributed to the Partnership to the
extent not reimbursed under Section 7.4.C and (b) in the case of Partnership
Units issued pursuant to Section 7.5.E, an amount equal to the difference
between the Value of the Shares sold pursuant to any Share Option Plan and the
net proceeds of such sale.

 

H.            Tax Loans. The General Partner may in its sole and absolute
discretion, cause the Partnership to make an interest free loan to the General
Partner or the General Partner Entity provided that the proceeds of such loans
are used to satisfy any tax liabilities of the General Partner or the General
Partner Entity, as applicable.

 


SECTION 7.6             TRANSACTIONS WITH AFFILIATES


 

A.            Transactions with Certain Affiliates. Except as expressly
permitted by this Agreement with respect to any non-arms’ length transaction
with an Affiliate, the Partnership shall not, directly or indirectly, sell,
transfer or convey any property to, or purchase any property from, or borrow
funds from, or lend funds to, any Partner or any Affiliate of the Partnership
that is not also a Subsidiary of the Partnership, except pursuant to
transactions that are determined in good faith by the General Partner to be on
terms that are fair and reasonable and no less favorable to the Partnership than
would be obtained from an unaffiliated third party.

 

B.            Conflict Avoidance. The General Partner is expressly authorized to
enter into, in the name and on behalf of the Partnership, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership and General Partner on such terms as the General Partner, in its
sole and absolute discretion, believes are advisable.

 

C.            Benefit Plans Sponsored by the Partnership. The General Partner in
its sole and absolute discretion and without the approval of the Limited
Partners, may propose and adopt on behalf of the Partnership employee benefit
plans funded by the Partnership for the benefit of employees of the General
Partner, the Partnership, Subsidiaries of the Partnership or any Affiliate of
any of them.

 


SECTION 7.7             INDEMNIFICATION

 

A.            General. The Partnership shall indemnify each Indemnitee to the
fullest extent provided by the Act from and against any and all losses; claims;
damages; liabilities, joint or several; expenses (including, without limitation,
attorneys fees and other legal fees and expenses); judgments; fines; settlements
and other amounts; in any case arising from or in connection with any and all
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, incurred by the Indemnitee and relating to the

 

34

--------------------------------------------------------------------------------


 

Partnership or the General Partner or the General Partner Entity or the
operation of, or the ownership of property by, the Indemnitee, Partnership or
the General Partner or the General Partner Entity as set forth in this Agreement
in which any such Indemnitee may be involved, or is threatened to be involved,
as a party or otherwise, unless it is established by a final determination of a
court of competent jurisdiction that: (i) the act or omission of the Indemnitee
was material to the matter giving rise to the proceeding and either was
committed in bad faith or was the result of active and deliberate dishonesty,
(ii) the Indemnitee actually received an improper personal benefit in money,
property or services or (iii) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guarantee, contractual
obligation for any indebtedness or other obligation or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 7.7.A with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and any insurance proceeds from the liability policy
covering the General Partner and any Indemnitee, and neither the General Partner
nor any Limited Partner shall have any obligation to contribute to the capital
of the Partnership or otherwise provide funds to enable the Partnership to fund
its obligations under this Section 7.7.

 

B.            Reimbursement of Expenses. Reasonable expenses expected to be
incurred by an Indemnitee shall be paid or reimbursed by the Partnership in
advance of the final disposition of any and all claims, demands, actions, suits
or proceedings, civil, criminal, administrative or investigative made or
threatened against an Indemnitee upon receipt by the Partnership of (i) a
written affirmation by the Indemnitee of the Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 7.7.A has been met and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

C.            No Limitation of Rights. The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee or
any other Person may be entitled under any agreement, pursuant to any vote of
the Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.

 

D.            Insurance. The Partnership may purchase and maintain insurance on
behalf of the Indemnitees and such other Persons as the General Partner shall
determine against any liability that may be asserted against or expenses that
may be incurred by such Person in connection with

 

35

--------------------------------------------------------------------------------


 

the Partnership’s activities, regardless of whether the Partnership would have
the power to indemnify such Indemnitee or Person against such liability under
the provisions of this Agreement.

 

E.             No Personal Liability for Partners. In no event may an Indemnitee
subject any of the Partners to personal liability by reason of the
indemnification provisions set forth in this Agreement.

 

F.             Interested Transactions. An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

G.            Benefit. The provisions of this Section 7.7 are for the benefit of
the Indemnitees, their employees, officers, directors, trustees, heirs,
successors, assigns and administrators and shall not be deemed to create any
rights for the benefit of any other Persons. Any amendment, modification or
repeal of this Section 7.7, or any provision hereof, shall be prospective only
and shall not in any way affect the limitation on the Partnership’s liability to
any Indemnitee under this Section 7.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or related
to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when such claims may arise or be asserted.

 

H.            Indemnification Payments Not Distributions. If and to the extent
any payments to the General Partner pursuant to this Section 7.7 constitute
gross income to the General Partner (as opposed to the repayment of advances
made on behalf of the Partnership), such amounts shall constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Partnership and all Partners, and shall not be
treated as distributions for purposes of computing the Partners’ Capital
Accounts.

 

I.              Exception to Indemnification. Notwithstanding anything to the
contrary in this Agreement, the General Partner shall not be entitled to
indemnification hereunder for any loss, claim, damage, liability or expense for
which the General Partner is obligated to indemnify the Partnership under any
other agreement between the General Partner and the Partnership.

 


SECTION 7.8             LIABILITY OF THE GENERAL PARTNER


 

A.            General. Notwithstanding anything to the contrary set forth in
this Agreement, the General Partner (which for the purposes of this Section 7.8
shall include the directors, trustees and officers of the General Partner) shall
not be liable for monetary or other damages to the Partnership, any Partners or
any Assignees for losses sustained, liabilities incurred or benefits not derived
as a result of errors in judgment or mistakes of fact or law or of any act or
omission unless the General Partner acted in bad faith and the act or omission
was material to the matter giving rise to the loss, liability or benefit not
derived.

 

B.            Obligation to Consider Interests of General Partner Entity.  The
Limited Partners expressly acknowledge that the General Partner, in considering
whether to dispose of any of the

 

36

--------------------------------------------------------------------------------


 

Partnership assets, shall take into account the tax consequences to the General
Partner Entity of any such disposition and shall have no liability whatsoever to
the Partnership or any Limited Partner for decisions that are based upon or
influenced by such tax consequences.

 

C.            No Obligation to Consider Separate Interests of Limited Partners
or Shareholders. The Limited Partners expressly acknowledge that the General
Partner is acting on behalf of the Partnership, its shareholders, and the
shareholders of the General Partner Entity, that, except as set forth herein,
the General Partner is under no obligation to consider the separate interests of
the Limited Partners (including, without limitation, the tax consequences to
Limited Partners or Assignees) in deciding whether to cause the Partnership to
take (or decline to take) any actions, and that the General Partner shall not be
liable for monetary or other damages for losses sustained, liabilities incurred
or benefits not derived by Limited Partners in connection with any decisions or
actions made or taken or declined to be made or taken, provided that the General
Partner has acted pursuant to its authority under this Agreement; provided
however, the General Partner acknowledges that, in the event of a conflict of
interest between the shareholders of the General Partner and the Limited
Partners, the General Partner shall endeavor in good faith to resolve the
conflict in a manner not adverse to either such shareholders or Limited
Partners, and, if the General Partner, in its sole discretion as General
Partner, determines that a conflict cannot be resolved in a manner not adverse
to either such shareholders or Limited Partners, the conflict will be resolved
in favor of such shareholders.

 

D.            Actions of Agents. Subject to its obligations and duties as
General Partner set forth in Section 7.1.A, the General Partner may exercise any
of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents. The
General Partner shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by the General Partner in good faith.

 

E.             Effect of Amendment. Notwithstanding any other provision
contained herein, any amendment, modification or repeal of this Section 7.8 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 7.8 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

F.             Limitations of Fiduciary Duty.  Sections 7.1.B, 7.1.E and this
Section 7.8 and any other Section of this Agreement limiting the liability of
the General Partner and/or its trustees, directors and officers shall constitute
an express limitation of any duties, fiduciary or otherwise, that they would owe
the Partnership or the Limited Partners if such duty would be imposed by any
law, in equity or otherwise.

 


SECTION 7.9             OTHER MATTERS CONCERNING THE GENERAL PARTNER


 

A.            Reliance on Documents. The General Partner may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

 

B.            Reliance on Advisors. The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such

 

37

--------------------------------------------------------------------------------


 

Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such opinion.

 

C.            Action Through Agents. The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the General Partner in the
power of attorney, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the General Partner
hereunder.

 

D.            Actions to Maintain REIT Status or Avoid Taxation of the General
Partner Entity. Notwithstanding any other provisions of this Agreement or the
Act, any action of the General Partner on behalf of the Partnership or any
decision of the General Partner to refrain from acting on behalf of the
Partnership undertaken in the good faith belief that such action or omission is
necessary or advisable in order (i) to protect the ability of the General
Partner Entity to qualify as a REIT or (ii) to allow the General Partner Entity
to avoid incurring any liability for taxes under Section 857 or 4981 of the
Code, is expressly authorized under this Agreement and is deemed approved by all
of the Limited Partners.

 


SECTION 7.10           RELIANCE BY THIRD PARTIES


 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 

38

--------------------------------------------------------------------------------


 


SECTION 7.11           RESTRICTIONS ON GENERAL PARTNER’S AUTHORITY


 

A.            Consent Required. The General Partner may not take any action in
contravention of an express prohibition or limitation of this Agreement without
the written Consent of (i) all Partners adversely affected or (ii) such lower
percentage of the Partnership Interests held by Limited Partners as may be
specifically provided for under a provision of this Agreement or the Act.  The
preceding sentence shall not apply to any limitation or prohibition in this
Agreement that expressly authorizes the General Partner to take action (either
in its discretion or in specified circumstances) so long as the General Partner
acts within the scope of such authority.

 

B.            Sale of All Assets of the Partnership. Except as provided in
Article XIII, the General Partner may not, directly or indirectly, cause the
Partnership to sell, exchange, transfer or otherwise dispose of all or
substantially all of the Partnership’s assets in a single transaction or a
series of related transactions (including by way of merger (including a
triangular merger), consolidation or other combination with any other Persons)
without the Consent of the Partners holding Partnership Interests representing
more than fifty percent (50%) of the Percentage Interest of the Class A Units,
provided, however, that the foregoing limitation shall not apply to any leases
of all or substantially all of the Partnership’s assets entered into by the
Partnership in order to satisfy any REIT Requirements.

 


SECTION 7.12           LOANS BY THIRD PARTIES


 

The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner or any of its Affiliates)
with any Person upon such terms as the General Partner determines appropriate.

 


ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


 


SECTION 8.1             LIMITATION OF LIABILITY


 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

 


SECTION 8.2             MANAGEMENT OF BUSINESS


 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates, or any officer, director, employee, partner, agent or trustee of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or

 

39

--------------------------------------------------------------------------------


 

any officer, director, employee, partner, agent or trustee of the General
Partner, the Partnership or any of their Affiliates, in their capacity as such,
shall not affect, impair or eliminate the limitations on the liability of the
Limited Partners or Assignees under this Agreement.

 


SECTION 8.3             OUTSIDE ACTIVITIES OF LIMITED PARTNERS


 

Subject to Section 7.5 hereof, and subject to any agreements entered into
pursuant to Section 7.6.B hereof and to any other agreements entered into by a
Limited Partner or its Affiliates with the General Partner Entity, the General
Partner, the Partnership or a Subsidiary, any Limited Partner (other than the
General Partner) and any officer, director, employee, agent, trustee, Affiliate
or shareholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct or indirect
competition with the Partnership. Neither the Partnership nor any Partners shall
have any rights by virtue of this Agreement in any business ventures of any
Limited Partner or Assignee. None of the Limited Partners (other than the
General Partner) or any other Person shall have any rights by virtue of this
Agreement or the partnership relationship established hereby in any business
ventures of any other Person (other than the General Partner to the extent
expressly provided herein), and no Person (other than the General Partner) shall
have any obligation pursuant to this Agreement to offer any interest in any such
business venture to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character which, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.

 


SECTION 8.4             RETURN OF CAPITAL


 

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. No Limited
Partner or Assignee shall have priority over any other Limited Partner or
Assignee either as to the return of Capital Contributions (except as permitted
by Section 4.2.A) or, except to the extent provided by Exhibit C or as permitted
by Sections 4.2.A, 5.1.B(i), 6.1.A and 6.1.B, or otherwise expressly provided in
this Agreement, as to profits, losses, distributions or credits.

 


SECTION 8.5             RIGHTS OF LIMITED PARTNERS RELATING TO THE PARTNERSHIP


 

A.            General. In addition to other rights provided by this Agreement or
by the Act, and except as limited by Section 8.5.D, each Limited Partner shall
have the right, for a purpose reasonably related to such Limited Partner’s
interest as a limited partner in the Partnership, upon written demand with a
statement of the purpose of such demand and at such Limited Partner’s own
expense:

 

(1)           to obtain a copy of the most recent annual and quarterly reports
filed with the Securities and Exchange Commission by either the General Partner
Entity or the Partnership, if any, pursuant to the Exchange Act;

 

40

--------------------------------------------------------------------------------


 

(2)           to obtain a copy of the Partnership’s federal, state and local
income tax returns for each Fiscal Year;

 

(3)           to obtain a current list of the name and last known business,
residence or mailing address of each Partner;

 

(4)           to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed;

 

(5)           to obtain true and full information regarding the amount of cash
and a description and statement of the agreed value of any other property or
services contributed by each Partner and which each Partner has agreed to
contribute in the future, and the date on which each Partner became a Partner;
and

 

(6)           other information regarding the affairs of the Partnership as is
just and reasonable.

 

B.            Notice of Conversion Factor. The Partnership shall notify each
Limited Partner upon request (i) of the then current Conversion Factor and
(ii) of any changes to the Conversion Factor.

 

C.            Notice of Extraordinary Transaction of the General Partner Entity.
The General Partner Entity shall not make any extraordinary distributions of
cash or property to its shareholders or effect a merger (including, without
limitation, a triangular merger), consolidation or other combination with or
into another Person, a sale of all or substantially all of its assets or any
other similar extraordinary transaction without providing written notice to the
Limited Partners of its intention to make such distribution or effect such
merger, consolidation, combination, sale or other extraordinary transaction at
least twenty (20) Business Days prior to the record date to determine
shareholders eligible to receive such distribution or to vote upon the approval
of such merger, sale or other extraordinary transaction (or, if no such record
date is applicable, at least twenty (20) Business Days before consummation of
such merger, sale or other extraordinary transaction), which notice shall
describe in reasonable detail the action to be taken; provided, however, that
the General Partner, in its sole and absolute discretion, may shorten the
required notice period of not less than twenty (20) Business Days prior to the
record date to determine the shareholders eligible to vote upon a merger
transaction (but not any of the other transactions covered by this
Section 8.5.C.) to a period of not less than ten (10) calendar days (thereby
continuing to afford the holders of Partnership Units the opportunity to redeem
Partnership Units under Section 8.6 on or prior to the record date for the
shareholder vote on the merger transaction) so long as (i) the General Partner
Entity will be the surviving entity in such merger transaction, (ii) immediately
following the merger transaction, Persons who held voting securities of the
General Partner Entity immediately prior to such merger transaction (and any
related transactions) will hold, solely by reason of the ownership of voting
securities of the General Partner Entity immediately prior to the merger
transaction, voting securities of the General Partner Entity representing not
less than fifty-one percent (51%) of the total combined voting power of all
outstanding voting securities of the General Partner Entity after such merger

 

41

--------------------------------------------------------------------------------


 

transaction, and (iii) in the event that in connection with such merger
transaction the Partnership will merge with another entity, the Partnership will
be the surviving entity in such merger. This provision for such notice shall not
be deemed (i) to permit any transaction that otherwise is prohibited by this
Agreement or requires a Consent of the Partners or (ii) to require a Consent on
the part of any one or more of the Limited Partners to a transaction that does
not otherwise require Consent under this Agreement. Each Limited Partner agrees,
as a condition to the receipt of the notice pursuant hereto, to keep
confidential the information set forth therein until such time as the General
Partner Entity has made public disclosure thereof and to use such information
during such period of confidentiality solely for purposes of determining whether
to exercise the Redemption Right; provided, however, that a Limited Partner may
disclose such information to its attorney, accountant and/or financial advisor
for purposes of obtaining advice with respect to such exercise so long as such
attorney, accountant and/or financial advisor agrees to receive and hold such
information subject to this confidentiality requirement.

 

D.            Confidentiality. Notwithstanding any other provision of this
Section 8.5, the General Partner may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
and absolute discretion, any information that (i) the General Partner reasonably
believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or could damage the Partnership or its
business or (ii) the Partnership is required by law or by agreements with
unaffiliated third parties to keep confidential, provided that this
Section 8.5.D shall not affect the notice requirements set forth in
Section 8.5.C above.

 


SECTION 8.6             REDEMPTION RIGHT

 

A.            General. (i) Subject to Section 8.6.C, at any time on or after one
year following the date of the initial issuance thereof (which, in the event of
the transfer of a Class A Unit or Class B Unit, shall be deemed to be the date
that the Class A Unit (or corresponding Class B Unit) or such Class B Unit, as
the case may be, was issued to the original recipient thereof for purposes of
this Section 8.6), the holder of a Partnership Unit (if other than the General
Partner or the General Partner Entity or any Subsidiary of either the General
Partner or the General Partner Entity) shall have the right (the “Redemption
Right”) to require the Partnership to redeem such Partnership Unit, with such
redemption to occur on the Specified Redemption Date and at a redemption price
equal to and in the form of the Cash Amount to be paid by the Partnership. Any
such Redemption Right shall be exercised pursuant to a Notice of Redemption
delivered to the Partnership (with a copy to the General Partner) by the holder
of the Partnership Units who is exercising the Redemption Right (the “Redeeming
Partner”). A Limited Partner may exercise the Redemption Right from time to
time, without limitation as to frequency, with respect to part or all of the
Partnership Units that it owns, as selected by the Limited Partner, provided
that a Limited Partner may not exercise the Redemption Right for less than one
thousand (1,000) Partnership Units of a particular class unless such Redeeming
Partner then holds less than one thousand (1,000) Partnership Units in that
class, in which event the Redeeming Partner must exercise the Redemption Right
for all of the Partnership Units held by such Redeeming Partner in that class,
and provided further that, with respect to a Limited Partner which is an entity,
such Limited Partner may exercise the Redemption Right for less than one

 

42

--------------------------------------------------------------------------------


 

thousand (1,000) Partnership Units without regard to whether or not such Limited
Partner is exercising the Redemption Right for all of the Partnership Units held
by such Limited Partner as long as such Limited Partner is exercising the
Redemption Right on behalf of one or more of its equity owners in respect of one
hundred percent (100%) of such equity owners’ interests in such Limited Partner.
For purposes hereof, a Class A Unit issued upon conversion of a Class B Unit
shall be deemed to have been issued when the Class B Unit was issued.

 

(ii)           The Redeeming Partner shall have no right with respect to any
Partnership Units so redeemed to receive any distributions paid in respect of a
Partnership Record Date after the Specified Redemption Date with respect to such
Partnership Units.

 

(iii)          The Assignee of any Limited Partner may exercise the rights of
such Limited Partner pursuant to this Section 8.6, and such Limited Partner
shall be deemed to have assigned such rights to such Assignee and shall be bound
by the exercise of such rights by such Limited Partner’s Assignee. In connection
with any exercise of such rights by such Assignee on behalf of such Limited
Partner, the Cash Amount shall be paid by the Partnership directly to such
Assignee and not to such Limited Partner.

 

(iv)          If the General Partner Entity provides notice to the Limited
Partners, pursuant to Section 8.5.C hereof, the Redemption Right shall be
exercisable, without regard to whether the Partnership Units have been
outstanding for any specified period, during the period commencing on the date
on which the General Partner Entity provides such notice and ending on the
record date to determine shareholders eligible to receive such distribution or
to vote upon the approval of such merger, sale or other extraordinary
transaction (or, if no such record date is applicable, at least twenty (20)
Business Days before the consummation of such merger, sale or other
extraordinary transaction). If this subparagraph (iv) applies, the Specified
Redemption Date is the date on which the Partnership and the General Partner
receive notice of exercise of the Redemption Right, rather than ten
(10) Business Days after receipt of the notice of redemption.

 

B.            General Partner Entity Assumption of Redemption Right. (i) If a
Limited Partner has delivered a Notice of Redemption, the General Partner Entity
may, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of Shares set forth in the Declaration of Trust), elect
to assume directly and satisfy a Redemption Right.  If such election is made by
the General Partner Entity, the Partnership shall determine whether the General
Partner Entity shall pay the Redemption Amount in the form of the Cash Amount or
the Shares Amount.  The Partnership’s decision regarding whether such payment
shall be made in the form of the Cash Amount or the Shares Amount shall be made
by the General Partner, in its capacity as the general partner of the
Partnership and in its sole and absolute discretion.  Payment of the Redemption
Amount in the form of Shares shall be in Shares registered for resale under
Section 12 of the Exchange Act and listed for trading on the exchange or
national market on which the Shares are Publicly Traded and the issuance of
Shares upon redemption shall be registered under the Securities Act or, at the
election of the General Partner Entity resale of the Shares issued upon
redemption shall be registered (so long as the Redeeming Partner provides all
information required for such registration), and, provided further that, if the
Shares are not Publicly Traded at the time a Redeeming Partner exercises its
Redemption Right, the Redemption Amount shall be paid only in the form of the
Cash Amount unless the Redeeming Partner, in its sole and absolute

 

43

--------------------------------------------------------------------------------


 

discretion, consents to payment of the Redemption Amount in the form of the
Shares Amount), on the Specified Redemption Date, upon such payment the General
Partner Entity shall acquire the Partnership Units offered for redemption by the
Redeeming Partner and shall be treated for all purposes of this Agreement as the
owner of such Partnership Units. Unless the General Partner Entity, in its sole
and absolute discretion, shall exercise its right to assume directly and satisfy
the Redemption Right, the General Partner Entity shall not have any obligation
to the Redeeming Partner or to the Partnership with respect to the Redeeming
Partner’s exercise of the Redemption Right. If the General Partner Entity shall
exercise its right to assume directly and satisfy the Redemption Right in the
manner described in the first sentence of this Section 8.6B and shall fully
perform its obligations in connection therewith, the Partnership shall have no
right or obligation to pay any amount to the Redeeming Partner with respect to
such Redeeming Partner’s exercise of the Redemption Right, and each of the
Redeeming Partner, the Partnership and the General Partner Entity shall, for
federal income tax purposes, treat the transaction between the General Partner
Entity and the Redeeming Partner as a sale of the Redeeming Partner’s
Partnership Units to the General Partner Entity. Nothing contained in this
Section 8.6.B shall imply any right of the General Partner Entity to require any
Limited Partner to exercise the Redemption Right afforded to such Limited
Partner pursuant to Section 8.6.A.

 

(ii)           If the General Partner determines that the General Partner Entity
shall pay the Redeeming Partner the Redemption Amount in the form of Shares (and
assuming, in the event that the Shares are not Publicly Traded, that the Limited
Partner consents to receive such Shares) the total number of Shares to be paid
to the Redeeming Partner in exchange for the Redeeming Partner’s Partnership
Units shall be the applicable Shares Amount. If this amount is not a whole
number of Shares, the Redeeming Partner shall be paid (i) that number of Shares
which equals the nearest whole number less than such amount plus (ii) an amount
of cash which the General Partner Entity determines, in its reasonable
discretion, to represent the fair value of the remaining fractional Share which
would otherwise be payable to the Redeeming Partner.

 

(iii)          Each Redeeming Partner agrees to execute such documents as the
General Partner Entity may reasonably require in connection with the issuance of
Shares upon exercise of the Redemption Right.

 

C.            Exceptions to Exercise of Redemption Right. Notwithstanding the
provisions of Sections 8.6.A and 8.6.B, a Partner shall not be entitled to
exercise the Redemption Right pursuant to Section 8.6.A if (but only as long as)
the delivery of Shares to such Partner on the Specified Redemption Date would be
(i) prohibited under the restrictions on the ownership or transfer of Shares in
the Declaration of Trust (or, if the General Partner is not the General Partner
Entity, the organizational documents of the General Partner Entity) or
(ii) prohibited under applicable federal or state securities laws or regulations
(in each case regardless of whether the General Partner Entity would in fact
assume and satisfy the Redemption Right).

 

D.            No Liens on Partnership Units Delivered for Redemption. Each
Limited Partner covenants and agrees that all Partnership Units delivered for
redemption shall be delivered to the Partnership or the General Partner Entity,
as the case may be, free and clear of all liens; and, notwithstanding anything
contained herein to the contrary, neither the General Partner Entity nor the
Partnership shall be under any obligation to acquire Partnership Units which are
or may be

 

44

--------------------------------------------------------------------------------


 

subject to any liens. Each Limited Partner further agrees that, if any state or
local property transfer tax is payable as a result of the transfer of its
Partnership Units to the Partnership or the General Partner Entity, such Limited
Partner shall assume and pay such transfer tax.

 

E.             Additional Partnership Interests; Modification of Holding Period.
If the Partnership issues Partnership Interests to any Additional Limited
Partner pursuant to Article IV, the General Partner shall make such revisions to
this Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests which differ
from those set forth in this Agreement), provided that no such revisions shall
materially adversely affect the rights of any other Limited Partner to exercise
its Redemption Right without that Limited Partner’s prior written consent. In
addition, the General Partner may, with respect to any holder or holders of
Partnership Units, at any time and from time to time, as it shall determine in
its sole and absolute discretion, (i) reduce or waive the length of the period
prior to which such holder or holders may not exercise the Redemption Right or
(ii) reduce or waive the length of the period between the exercise of the
Redemption Right and the Specified Redemption Date.

 


ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS


 


SECTION 9.1             RECORDS AND ACCOUNTING

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the form of, punch cards, magnetic tape, photographs, micrographics or
any other information storage device, provided that the records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.

 


SECTION 9.2             FISCAL YEAR


 

The fiscal year of the Partnership shall be the calendar year.

 


SECTION 9.3             REPORTS

 

A.            Annual Reports. As soon as practicable, but in no event later than
the date on which the General Partner Entity mails its annual report to its
shareholders, the General Partner Entity shall cause to be mailed to each
Limited Partner an annual report, as of the close of the most recently ended
Fiscal Year, containing financial statements of the Partnership, or of the
General Partner Entity (and, if different, the General Partner) if such
statements are prepared on

 

45

--------------------------------------------------------------------------------


 

a consolidated basis with the Partnership, for such Fiscal Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the General Partner Entity.

 

B.            Quarterly Reports. If and to the extent that the General Partner
Entity mails quarterly reports to its shareholders, as soon as practicable, but
in no event later than the date on such reports are mailed, the General Partner
Entity shall cause to be mailed to each Limited Partner a report containing
unaudited financial statements, as of the last day of such fiscal quarter, of
the Partnership, or of the General Partner Entity or the General Partner if such
statements are prepared on a consolidated basis with the Partnership, and such
other information as may be required by applicable law or regulation, or as the
General Partner determines to be appropriate.

 


ARTICLE X
TAX MATTERS


 


SECTION 10.1           PREPARATION OF TAX RETURNS

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

 


SECTION 10.2           TAX ELECTIONS


 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code (including the election under Section 754 of the Code). The General
Partner shall have the right to seek to revoke any such election upon the
General Partner’s determination in its sole and absolute discretion that such
revocation is in the best interests of the Partners.

 


SECTION 10.3           TAX MATTERS PARTNER


 

A.            General. The General Partner shall be the “tax matters partner” of
the Partnership for federal income tax purposes. Pursuant to
Section 6223(c)(3) of the Code, upon receipt of notice from the IRS of the
beginning of an administrative proceeding with respect to the Partnership, the
tax matters partner shall furnish the IRS with the name, address, taxpayer
identification number and profit interest of each of the Limited Partners and
any Assignees; provided, however, that such information is provided to the
Partnership by the Limited Partners.

 

B.            Powers. The tax matters partner is authorized, but not required:

 

46

--------------------------------------------------------------------------------


 

(1)           to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in
Section 6231(a)(8) of the Code) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code);

 

(2)           if a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

(3)           to intervene in any action brought by any other Partner for
judicial review of a final adjustment;

 

(4)           to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(5)           to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item;

 

(6)           to take any other action on behalf of the Partners of the
Partnership in connection with any tax audit or judicial review proceeding, to
the extent permitted by applicable law or regulations; and

 

(7)           to take any other action required by the Code and Regulations in
connection with its role as tax matters partner.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any audit or proceeding referred to in (6), except to
the extent required by law, is a matter in the sole and absolute discretion of
the tax matters partner and the provisions relating to indemnification of the
General Partner set forth in Section 7.7 shall be fully applicable to the tax
matters partner in its capacity as such.

 

47

--------------------------------------------------------------------------------


 

C.            Reimbursement. The tax matters partner shall receive no
compensation for its services. All third party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership. Nothing herein
shall be construed to restrict the Partnership from engaging an accounting firm
and/or law firm to assist the tax matters partner in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

 


SECTION 10.4           ORGANIZATIONAL EXPENSES


 

The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a one hundred eighty (180) month period
as provided in Section 709 of the Code.

 


SECTION 10.5           WITHHOLDING

 

Each Limited Partner hereby authorizes the Partnership, and the General Partner
Entity in the event the General Partner Entity elects to satisfy the Redemption
Right pursuant to Section 8.6B, to withhold from or pay on behalf of or with
respect to such Limited Partner any amount of federal, state, local, or foreign
taxes that the General Partner determines that the Partnership is required to
withhold or pay with respect to any cash or property distributable, allocable or
otherwise transferred to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership or the General Partner Entity to such Limited Partner,
which loan shall be repaid by such Limited Partner within fifteen (15) days
after notice from the General Partner or the General Partner Entity that such
payment must be made unless (i) the Partnership or the General Partner Entity
withholds such payment from a distribution which would otherwise be made to the
Limited Partner or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the available funds of the
Partnership which would, but for such payment, be distributed to the Limited
Partner. Any amounts withheld pursuant to the foregoing clauses (i) or
(ii) shall be treated as having been distributed or otherwise paid to such
Limited Partner. Each Limited Partner hereby unconditionally and irrevocably
grants to the Partnership a security interest in such Limited Partner’s
Partnership Interest to secure such Limited Partner’s obligation to pay to the
Partnership any amounts required to be paid pursuant to this Section 10.5. If a
Limited Partner fails to pay any amounts owed to the Partnership pursuant to
this Section 10.5 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and shall succeed to all rights
and remedies of the Partnership as against such defaulting Limited Partner
(including, without limitation, the right to receive distributions). Any amounts
payable by a Limited Partner hereunder shall bear interest at the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points (but not higher than the maximum rate that may be charged under law) from
the date such amount is due (i.e., fifteen (15) days after demand) until such
amount is paid

 

48

--------------------------------------------------------------------------------


 

in full. Each Limited Partner shall take such actions as the Partnership or the
General Partner shall request to perfect or enforce the security interest
created hereunder.

 


ARTICLE XI
TRANSFERS AND WITHDRAWALS


 


SECTION 11.1           TRANSFER

 

A.            Definition. The term “transfer,” when used in this Article XI with
respect to a Partnership Interest or a Partnership Unit, shall be deemed to
refer to a transaction by which the General Partner purports to assign all or
any part of its General Partnership Interest to another Person or by which a
Limited Partner purports to assign all or any part of its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise. The term “transfer” when used in this Article XI does not include
any redemption or repurchase of Partnership Units by the Partnership from a
Partner or acquisition of Partnership Units from a Limited Partner by the
General Partner Entity pursuant to Section 8.6 or otherwise. No part of the
interest of a Limited Partner shall be subject to the claims of any creditor,
any spouse for alimony or support, or to legal process, and may not be
voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

 

B.            General. No Partnership Interest shall be transferred, in whole or
in part, except in accordance with the terms and conditions set forth in this
Article XI. Any transfer or purported transfer of a Partnership Interest not
made in accordance with this Article XI shall be null and void.

 


SECTION 11.2           TRANSFERS OF PARTNERSHIP INTERESTS OF GENERAL PARTNER


 

A.            General.  The General Partner may not transfer any of its
Partnership Interests except in connection with (i) a transaction permitted
under Section 11.2.B, (ii) any merger (including a triangular merger),
consolidation or other combination with or into another Person following the
consummation of which the equity holders of the surviving entity are
substantially identical to the shareholders of the General Partner Entity, or
(iii) as otherwise expressly permitted under this Agreement, nor shall the
General Partner withdraw as General Partner except in connection with a
transaction permitted under Section 11.2.B or any merger, consolidation, or
other combination permitted under clause (ii) of this Section 11.2.A.

 

B.            Specific Transactions Prohibited. The General Partner Entity shall
not engage in any merger (including a triangular merger), consolidation or other
combination with or into another Person (other than any transaction permitted by
Section 11.2.A), sale of all or substantially all of its assets or any
reclassification, recapitalization or change of outstanding Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination as described in the definition of “Conversion
Factor”) (“Termination Transaction”), unless (i) the Termination Transaction has
been approved by the Consent of the Partners holding Partnership Interests
representing more than fifty percent (50%) of the

 

49

--------------------------------------------------------------------------------


 

Percentage Interest of the Class A Units, (ii) following such merger or other
consolidation, substantially all of the assets of the surviving entity consist
of Partnership Units and (iii) in connection with which all Partners either will
receive, or will have the right to receive, for each Unit an amount of cash,
securities, or other property equal to the product of the Conversion Factor and
the greatest amount of cash, securities or other property paid to a holder of
Shares, if any, corresponding to such Unit in consideration of one such Share at
any time during the period from and after the date on which the Termination
Transaction is consummated; provided that, if, in connection with the
Termination Transaction, a purchase, tender or exchange offer shall have been
made to and accepted by the holders of the percentage required for the approval
of mergers under the organizational documents of the General Partner Entity,
each holder of Partnership Units shall receive, or shall have the right to
receive without any right of Consent set forth above in this subsection B, the
greatest amount of cash, securities, or other property which such holder would
have received had it exercised the Redemption Right and received Shares in
exchange for its Partnership Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer. The General Partner shall not enter into an agreement
or other arrangement providing for or facilitating the creation of a General
Partner Entity other than the General Partner, unless the successor General
Partner Entity executes and delivers a counterpart to this Agreement in which
such General Partner Entity agrees to be fully bound by all of the terms and
conditions contained herein that are applicable to a General Partner Entity.

 


SECTION 11.3           LIMITED PARTNERS’ RIGHTS TO TRANSFER

 

A.            General. Except to the extent expressly permitted in Sections
11.3.B and 11.3.C or in connection with the exercise of a Redemption Right
pursuant to Section 8.6, a Limited Partner may not transfer all or portion of
its Partnership Interest, or any of such Limited Partner’s rights as a Limited
Partner, without the prior written consent of the General Partner, which consent
may be withheld in the General Partner’s sole and absolute discretion. Any
transfer otherwise permitted under Sections 11.3.B and 11.3.C shall be subject
to the conditions set forth in Section 11.3.D, 11.3.E and 11.3.F, and all
permitted transfers shall be subject to Section 11.5 and Section 11.6.

 

B.            Incapacitated Limited Partner. If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partner, for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.

 

C.            Permitted Transfers. A Limited Partner may transfer, with or
without the consent of the General Partner, all or a portion of its Partnership
Interest (i) in the case of a Limited Partner who is an individual, to a member
of his Immediate Family, any trust formed for the benefit of himself and/or
members of his Immediate Family, or any partnership, limited liability company,
joint venture, corporation or other business entity comprised only of himself
and/or

 

50

--------------------------------------------------------------------------------


 

members of his Immediate Family and entities the ownership interests in which
are owned by or for the benefit of himself and/or members of his Immediate
Family, (ii) in the case of a Limited Partner which is a trust, to the
beneficiaries of such trust, (iii) in the case of a Limited Partner which is a
partnership, limited liability company, joint venture, corporation or other
business entity to which Units were transferred pursuant to clause (i) above, to
its partners, owners or stockholders, as the case may be, who are members of the
Immediate Family of or are actually the Person(s) who transferred Partnership
Units to it pursuant to clause (i) above, (iv) in the case of a Limited Partner
which acquired Partnership Units as of the date hereof and which is a
partnership, limited liability company, joint venture, corporation or other
business entity, to its partners, owners, stockholders or Affiliates thereof, as
the case may be, or the Persons owning the beneficial interests in any of its
partners, owners or stockholders or Affiliates thereof (it being understood that
this clause (iv) will apply to all of each Person’s Interests whether the
Partnership Units relating thereto were acquired on the date hereof or
hereafter), (v) in the case of a Limited Partner which is a partnership, limited
liability company, joint venture, corporation or other business entity other
than any of the foregoing described in clause (iii) or (iv), in accordance with
the terms of any agreement between such Limited Partner and the Partnership
pursuant to which such Partnership Interest was issued, (vi) pursuant to a gift
or other transfer without consideration, (vii) pursuant to applicable laws of
descent or distribution, (viii) to another Limited Partner and (ix) pursuant to
a grant of security interest or other encumbrance effectuated in a bona fide
transaction or as a result of the exercise of remedies related thereto, subject
to the provisions of Section 11.3.F hereof. A trust or other entity will be
considered formed “for the benefit” of a Partner’s Immediate Family even though
some other Person has a remainder interest under or with respect to such trust
or other entity.

 

D.            No Transfers Violating Securities Laws. The General Partner may
prohibit any transfer of Partnership Units by a Limited Partner unless it
receives a written opinion of legal counsel (which opinion and counsel shall be
reasonably satisfactory to the Partnership) to such Limited Partner to the
effect that such transfer would not require filing of a registration statement
under the Securities Act or would not otherwise violate any federal or state
securities laws or regulations applicable to the Partnership or the Partnership
Unit or, at the option of the Partnership, an opinion of legal counsel to the
Partnership to the same effect.

 

E.             No Transfers Affecting Tax Status of Partnership. No transfer of
Partnership Units by a Limited Partner (including a redemption or exchange
pursuant to Section 8.6) may be made to any Person if (i) in the opinion of
legal counsel for the Partnership, there is a material risk that it would result
in the Partnership being treated as an association taxable as a corporation for
federal income tax purposes or would result in a termination of the Partnership
for federal income tax purposes (except as a result of the redemption or
exchange for Shares of all Partnership Units held by all Limited Partners other
than the General Partner or the General Partner Entity or any Subsidiary of the
General Partner or the General Partner Entity or pursuant to a transaction
expressly permitted under Section 7.11.B or Section 11.2), (ii) in the opinion
of legal counsel for the Partnership, there is a risk that it would adversely
affect the ability of the General Partner Entity to continue to qualify as a
REIT or would subject the General Partner Entity to any additional taxes under
Section 857 or Section 4981 of the Code or (iii) such transfer is effectuated
through an “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code
(provided that

 

51

--------------------------------------------------------------------------------


 

this clause (iii) shall not be the basis for limiting or restricting in any
manner the exercise of the Redemption Right under Section 8.6 unless, and only
to the extent that, outside tax counsel provides to the General Partner an
opinion to the effect that, in the absence of such limitation or restriction,
there is a material risk that the Partnership will be treated as a “publicly
traded partnership” and, by reason thereof, taxable as a corporation).

 

F.             No Transfers to Holders of Nonrecourse Liabilities. No pledge or
transfer of any Partnership Units may be made to a lender to the Partnership or
any Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan otherwise constitutes a
Nonrecourse Liability unless (i) the General Partner is provided prior written
notice thereof and (ii) the lender enters into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Redemption
Amount any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under
Section 752 of the Code.

 


SECTION 11.4           SUBSTITUTED LIMITED PARTNERS

 

A.            Consent of General Partner. No Limited Partners shall have the
right to substitute a transferee as a Limited Partner in its place. The General
Partner shall, however, have the right to consent to the admission of a
transferee of the interest of a Limited Partner pursuant to this Section 11.4 as
a Substituted Limited Partner, which consent may be given or withheld by the
General Partner in its sole and absolute discretion. The General Partner’s
failure or refusal to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership, the General Partner Entity, or any Partner. The General Partner
hereby grants its consent to the admission as a Substituted Limited Partner to
any bona fide financial institution that loans money or otherwise extends credit
to a holder of Partnership Units and thereafter becomes the owner of such
Partnership Units pursuant to the exercise by such financial institution of its
rights under a pledge of such Partnership Units granted in connection with such
loan or extension of credit.

 

B.            Rights of Substituted Partner. A transferee who has been admitted
as a Substituted Limited Partner in accordance with this Article XI shall have
all the rights and powers and be subject to all the restrictions and liabilities
of a Limited Partner under this Agreement. The admission of any transferee as a
Substituted Limited Partner shall be conditioned upon the transferee executing
and delivering to the Partnership an acceptance of all the terms and conditions
of this Agreement (including, without limitation, the provisions of
Section 15.11) and such other documents or instruments as may be required to
effect the admission.

 

C.            Partner Registry. Upon the admission of a Substituted Limited
Partner, the General Partner shall update the Partner Registry in the books and
records of the Partnership as it deems necessary to reflect such admission in
the Partner Registry.

 

52

--------------------------------------------------------------------------------


 


SECTION 11.5                                 ASSIGNEES


 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

 


SECTION 11.6                                 GENERAL PROVISIONS


 

A.            Withdrawal of Limited Partner. No Limited Partner may withdraw
from the Partnership other than as a result of a permitted transfer of all of
such Limited Partner’s Partnership Units in accordance with this Article XI or
pursuant to redemption of all of its Partnership Units under Section 8.6.

 

B.            Termination of Status as Limited Partner. Any Limited Partner who
shall transfer all of its Partnership Units in a transfer permitted pursuant to
this Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.6 shall cease to be a Limited Partner.

 

C.            Timing of Transfers. Transfers pursuant to this Article XI may
only be made upon three (3) Business Days prior notice, unless the General
Partner otherwise agrees.

 

D.            Allocations. If any Partnership Interest is transferred during any
quarterly segment of the Partnership’s fiscal year in compliance with the
provisions of this Article XI or redeemed or transferred pursuant to
Section 8.6, Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such fiscal year shall be divided and
allocated between the transferor Partner and the transferee Partner by taking
into account their varying interests during the fiscal year in accordance with
Section 706(d) of the Code and the corresponding Regulations, using the interim
closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly, or a monthly proration
period, in which event Net Income, Net Losses, each item thereof and all other
items attributable to such interest for such fiscal year shall be prorated based
upon the applicable method selected by the General Partner). Solely for purposes
of making such allocations, each of such items for the calendar month in which
the transfer or redemption occurs shall be allocated to the Person who is a
Partner as of midnight on the last day of said month. All distributions of
Available Cash attributable to any Partnership Unit with respect to which the
Partnership Record Date is before

 

53

--------------------------------------------------------------------------------


 

the date of such transfer, assignment or redemption shall be made to the
transferor Partner or the Redeeming Partner, as the case may be, and, in the
case of a transfer or assignment other than a redemption, all distributions of
Available Cash thereafter attributable to such Partnership Unit shall be made to
the transferee Partner.

 

E.             Additional Restrictions. In addition to any other restrictions on
transfer herein contained, including without limitation the provisions of this
Article XI and Article VII, in no event may any transfer or assignment of a
Partnership Interest by any Partner (including pursuant to Section 8.6) be made
without the express consent of the General Partner, in its sole and absolute
discretion, (i) to any person or entity who lacks the legal right, power or
capacity to own a Partnership Interest; (ii) in violation of applicable law;
(iii) of any component portion of a Partnership Interest, such as the Capital
Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) if in the opinion of legal counsel to
the Partnership there is a material risk that such transfer would cause a
termination of the Partnership for federal or state income tax purposes (except
as a result of the redemption or exchange for Shares of all Partnership Units
held by all Limited Partners other than the General Partner, the General Partner
Entity, or any Subsidiary of either, or pursuant to a transaction expressly
permitted under Section 7.11.B or Section 11.2); (v) if in the opinion of
counsel to the Partnership, there is a material risk that such transfer would
cause the Partnership to cease to be classified as a partnership for federal
income tax purposes (except as a result of the redemption or exchange for Shares
of all Units held by all Limited Partners other than the General Partner, the
General Partner Entity, or any Subsidiary of either, or pursuant to a
transaction expressly permitted under Section 7.11.B or Section 11.2); (vi) if
such transfer requires the registration of such Partnership Interest pursuant to
any applicable federal or state securities laws; (vii) if such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code or such transfer causes the Partnership to become a “publicly traded
partnership,” as such term is defined in Section 469(k)(2) or Section 7704(b) of
the Code (provided that, this clause (vii) shall not be the basis for limiting
or restricting in any manner the exercise of the Redemption Right under
Section 8.6 unless, and only to the extent that, outside tax counsel provides to
the General Partner an opinion to the effect that, in the absence of such
limitation or restriction, there is a material risk that the Partnership will be
treated as a “publicly traded partnership” and, by reason thereof, taxable as a
corporation); (viii) if such transfer subjects the Partnership or the activities
of the Partnership to regulation under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or ERISA, each as amended; or (ix) if in the
opinion of legal counsel for the Partnership, there is a risk that such transfer
would cause the General Partner Entity to fail to continue to qualify as a REIT
or subject the General Partner Entity to any additional taxes under Section 857
or Section 4981 of the Code.

 

F.             Avoidance of “Publicly Traded Partnership” Status. The General
Partner shall monitor the transfers of interests in the Partnership to determine
(i) if such interests are being traded on an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as

 

54

--------------------------------------------------------------------------------


 

“readily tradable on a secondary market (or the substantial equivalent thereof)”
within the meaning of Section 7704 of the Code) (the “Safe Harbors”). The
General Partner shall take all steps reasonably necessary or appropriate to
prevent any trading of interests or any recognition by the Partnership of
transfers made on such markets and, except as otherwise provided herein, to
insure that at least one of the Safe Harbors is met; provided, however, that the
foregoing shall not authorize the General Partner to limit or restrict in any
manner the right of any holder of a Partnership Unit to exercise the Redemption
Right in accordance with the terms of Section 8.6 unless, and only to the extent
that, outside tax counsel provides to the General Partner an opinion to the
effect that, in the absence of such limitation or restriction, there is a
material risk that the Partnership will be treated as a “publicly traded
partnership” and, by reason thereof, taxable as a corporation.

 


ARTICLE XII
ADMISSION OF PARTNERS


 


SECTION 12.1                                 ADMISSION OF A SUCCESSOR GENERAL
PARTNER


 

A successor to all of the General Partner’s General Partnership Interest
pursuant to Section 11.2 who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
upon such transfer. Any such successor shall carry on the business of the
Partnership without dissolution. In such case, the admission shall be subject to
such successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

 


SECTION 12.2                                 ADMISSION OF ADDITIONAL LIMITED
PARTNERS


 

A.            General. No Person shall be admitted as an Additional Limited
Partner without the consent of the General Partner, which consent shall be given
or withheld in the General Partner’s sole and absolute discretion. A Person who
makes a Capital Contribution to the Partnership in accordance with this
Agreement or who exercises an option to receive Partnership Units shall be
admitted to the Partnership as an Additional Limited Partner only with the
consent of the General Partner and only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 15.11 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner to
effect such Person’s admission as an Additional Limited Partner. The admission
of any Person as an Additional Limited Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.

 

B.            Allocations to Additional Limited Partners. If any Additional
Limited Partner is admitted to the Partnership on any day other than the first
day of a Fiscal Year, then Net Income, Net Losses, each item thereof and all
other items allocable among Partners and Assignees for

 

55

--------------------------------------------------------------------------------


 

such Fiscal Year shall be allocated among such Additional Limited Partner and
all other Partners and Assignees by taking into account their varying interests
during the Fiscal Year in accordance with Section 706(d) of the Code, using the
interim closing of the books method (unless the General Partner, in its sole and
absolute discretion, elects to adopt a daily, weekly or monthly proration
method, in which event Net Income, Net Losses, and each item thereof would be
prorated based upon the applicable period selected by the General Partner).
Solely for purposes of making such allocations, each of such items for the
calendar month in which an admission of any Additional Limited Partner occurs
shall be allocated among all the Partners and Assignees including such
Additional Limited Partner. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all the
Partners and Assignees including such Additional Limited Partner.

 


SECTION 12.3                                 AMENDMENT OF AGREEMENT AND
CERTIFICATE OF LIMITED PARTNERSHIP


 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment to the Partner Registry) and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11 hereof.

 


ARTICLE XIII
DISSOLUTION AND LIQUIDATION


 


SECTION 13.1                                 DISSOLUTION


 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership. The Partnership shall dissolve, and its affairs
shall be wound up, upon the first to occur of any of the following (“Liquidating
Events”):

 

(i)                                     an event of withdrawal of the General
Partner (other than an event of bankruptcy), unless within ninety (90) days
after the withdrawal, the written Consent of the Outside Limited Partners to
continue the business of the Partnership and to the appointment, effective as of
the date of withdrawal, of a substitute General Partner is obtained;

 

(ii)                                  through December 31, 2055, an election to
dissolve the Partnership made by the General Partner with the Consent of
Partners holding Partnership Interests representing ninety percent (90%) of the
Percentage Interest of the Class A Units;

 

56

--------------------------------------------------------------------------------


 

(iii)                               an election to dissolve the Partnership made
by the General Partner, in its sole and absolute discretion after December 31,
2055;

 

(iv)                              entry of a decree of judicial dissolution of
the Partnership pursuant to the provisions of the Act;

 

(v)                                 the sale of all or substantially all of the
assets and properties of the Partnership for cash or for marketable securities;
or

 

(vi)                              a final and non-appealable judgment is entered
by a court of competent jurisdiction ruling that the General Partner is bankrupt
or insolvent, or a final and non-appealable order for relief is entered by a
court with appropriate jurisdiction against the General Partner, in each case
under any federal or state bankruptcy or insolvency laws as now or hereafter in
effect, unless prior to or at the time of the entry of such order or judgment,
the written Consent of the Outside Limited Partners is obtained to continue the
business of the Partnership and to the appointment, effective as of a date prior
to the date of such order or judgment, of a substitute General Partner.

 


SECTION 13.2                                 WINDING UP


 

A.            General. Upon the occurrence of a Liquidating Event, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Partners. No Partner shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the
Partnership’s business and affairs. The General Partner (or, if there is no
remaining General Partner, any Person elected by a majority in interest of the
Limited Partners (the “Liquidator”)) shall be responsible for overseeing the
winding up and dissolution of the Partnership and shall take full account of the
Partnership’s liabilities and property and the Partnership property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom (which may, to the extent determined by the General
Partner, include equity or other securities of the General Partner or any other
entity) shall be applied and distributed in the following order:

 

(1)                                  First, to the payment and discharge of all
of the Partnership’s debts and liabilities to creditors other than the Partners;

 

(2)                                  Second, to the payment and discharge of all
of the Partnership’s debts and liabilities to the General Partner;

 

(3)                                  Third, to the payment and discharge of all
of the Partnership’s debts and liabilities to the Limited Partners;

 

(4)                                  Fourth, to the holders of Partnership
Interests that are entitled to any preference in distribution upon liquidation
in accordance with the rights of any such class or

 

57

--------------------------------------------------------------------------------


 

series of Partnership Interests (and, within each such class or series, to each
holder thereof pro rata based on its Percentage Interest in such class); and

 

(5)                                  The balance, if any, to the Partners in
accordance with their Capital Accounts, after giving effect to all
contributions, distributions, and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

 

B.            Deferred Liquidation. Notwithstanding the provisions of
Section 13.2.A which require liquidation of the assets of the Partnership, but
subject to the order of priorities set forth therein, if prior to or upon
dissolution of the Partnership the Liquidator determines that an immediate sale
of part or all of the Partnership’s assets would be impractical or would cause
undue loss to the Partners, the Liquidator may, in its sole and absolute
discretion, defer for a reasonable time the liquidation of any assets except
those necessary to satisfy liabilities of the Partnership (including to those
Partners as creditors) or distribute to the Partners, in lieu of cash, as
tenants in common and in accordance with the provisions of Section 13.2.A,
undivided interests in such Partnership assets as the Liquidator deems not
suitable for liquidation. Any such distributions in kind shall be made only if,
in the good faith judgment of the Liquidator, such distributions in kind are in
the best interest of the Partners, and shall be subject to such conditions
relating to the disposition and management of such properties as the Liquidator
deems reasonable and equitable and to any agreements governing the operation of
such properties at such time. The Liquidator shall determine the fair market
value of any property distributed in kind using such reasonable method of
valuation as it may adopt.

 


SECTION 13.3                                 COMPLIANCE WITH TIMING REQUIREMENTS
OF REGULATIONS; RESTORATION OF DEFICIT CAPITAL ACCOUNTS


 

A.            Timing of Distributions. If the Partnership is “liquidated” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be
made under this Article XIII to the General Partner and Limited Partners who
have positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2). In the discretion of the General Partner, a pro
rata portion of the distributions that would otherwise be made to the General
Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership (in which case the
assets of any such trust shall be distributed to the General Partner and Limited
Partners from time to time, in the reasonable discretion of the General Partner,
in the same proportions as the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement); or (B) withheld to provide a
reasonable reserve for Partnership liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Partnership; provided that such withheld amounts shall be distributed to the
General Partner and Limited Partners as soon as practicable.

 

58

--------------------------------------------------------------------------------


 

B.            Restoration of Deficit Capital Accounts Upon Liquidation of the
Partnership. If any Partner has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such liquidation occurs), such
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any purpose
whatsoever, except as otherwise set forth in this Section 13.3.B, or as
otherwise expressly agreed in writing by the affected Partner and the
Partnership after the date hereof.  Notwithstanding the foregoing, (i) if the
General Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions, and allocations for all Partnership
Years or portions thereof, including the year during which such liquidation
occurs), the General Partner shall contribute to the capital of the Partnership
the amount necessary to restore such deficit balance to zero in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(3); (ii) if a DRO Partner has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions, and allocations for all Partnership Years or portions thereof,
including the year during which such liquidation occurs), such DRO Partner shall
be obligated to make a contribution to the Partnership with respect to any such
deficit balance in such DRO Partner’s Capital Account upon a liquidation of the
Partnership in an amount equal to the lesser of such deficit balance or such DRO
Partner’s DRO Amount; and (iii) the first sentence of this Section 13.3.B shall
not apply with respect to any other Partner to the extent, but only to such
extent, that such Partner previously has agreed in writing, with the consent of
the General Partner, to undertake an express obligation to restore all or any
portion of a deficit that may exist in its Capital Account upon a liquidation of
the Partnership.  No Limited Partner shall have any right to become a DRO
Partner, to increase its DRO Amount, or otherwise agree to restore any portion
of any deficit that may exist in its Capital Account without the express written
consent of the General Partner, in its sole and absolute discretion.  Any
contribution required of a Partner under this Section 13.3.B. shall be made on
or before the later of (i) the end of the Partnership Year in which the interest
is liquidated or (ii) the ninetieth (90th) day following the date of such
liquidation.  The proceeds of any contribution to the Partnership made by a DRO
Partner with respect to a deficit in such DRO Partner’s Capital Account balance
shall be treated as a Capital Contribution by such DRO Partner and the proceeds
thereof shall be treated as assets of the Partnership to be applied as set forth
in Section 13.2.A.

 

C.            Restoration of Deficit Capital Accounts Upon a Liquidation of a
Partner’s Interest by Transfer. If a DRO Partner’s interest in the Partnership
is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) (other than in connection with a liquidation of the
Partnership) which term shall include a redemption by the Partnership of such
DRO Partner’s interest upon exercise of the Redemption Right, and such DRO
Partner is designated on Exhibit E as Part II DRO Partner, such DRO Partner
shall be required to contribute cash to the Partnership equal to the lesser of
(i) the amount required to increase its Capital Account balance as of such date
to zero, or (ii) such DRO Partner’s DRO Amount. For this purpose, (i) the DRO
Partner’s deficit Capital Account balance shall be determined by taking into
account all contributions, distributions, and allocations for the portion of the
Fiscal Year ending on the date of the liquidation or redemption, and (ii) solely
for purposes of determining such DRO Partner’s Capital Account balance, the
General Partner shall redetermine the Carrying Value of the

 

59

--------------------------------------------------------------------------------


 

Partnership’s assets on such date based upon the principles set forth in
Sections 1.D.(3) and (4) of Exhibit B hereto, and shall take into account the
DRO Partner’s allocable share of any Unrealized Gain or Unrealized Loss
resulting from such redetermination in determining the balance of its Capital
Account. The amount of any payment required hereunder shall be due and payable
within the time period specified in the second to last sentence of
Section 13.3.B.

 

D.            Effect of the Death of a DRO Partner. After the death of a DRO
Partner who is an individual, the executor of the estate of such DRO Partner may
elect to reduce (or eliminate) the DRO Amount of such DRO Partner. Such
elections may be made by such executor by delivering to the General Partner
within two hundred and seventy (270) days of the death of such Limited Partner,
a written notice setting forth the maximum deficit balance in its Capital
Account that such executor agrees to restore under this Section 13.3, if any. If
such executor does not make a timely election pursuant to this Section 13.3
(whether or not the balance in the applicable Capital Account is negative at
such time), then the DRO Partner’s estate (and the beneficiaries thereof who
receive distributions of Partnership Interests therefrom) shall be deemed a DRO
Partner with a DRO Amount in the same amount as the deceased DRO Partner. Any
DRO Partner which itself is a partnership for federal income tax purposes may
likewise elect, after the date of its partner’s death to reduce (or eliminate)
its DRO Amount by delivering a similar notice to the General Partner within the
time period specified above, and in the absence of any such notice the DRO
Amount of such DRO Partner shall not be reduced to reflect the death of any of
its partners.

 


SECTION 13.4                                 RIGHTS OF LIMITED PARTNERS


 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.

 


SECTION 13.5                                 NOTICE OF DISSOLUTION


 

If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners and to all other parties with whom the Partnership regularly conducts
business (as determined in the discretion of the General Partner).

 


SECTION 13.6                                 CANCELLATION OF CERTIFICATE OF
LIMITED PARTNERSHIP


 

Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

60

--------------------------------------------------------------------------------


 


SECTION 13.7                                 REASONABLE TIME FOR WINDING UP


 

A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Partners
during the period of liquidation.

 


SECTION 13.8                                 WAIVER OF PARTITION


 

Each Partner hereby waives any right to partition of the Partnership property.

 


SECTION 13.9                                 LIABILITY OF LIQUIDATOR


 

The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7.

 


ARTICLE XIV
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS


 


SECTION 14.1                                 AMENDMENTS


 

A.            General. Amendments to this Agreement may be proposed by the
General Partner or by any Limited Partner holding Partnership Interests
representing twenty-five percent (25%) or more of the Percentage Interest of the
Class A Units. Following such proposal (except an amendment governed by
Section 14.1.B), the General Partner shall submit any proposed amendment to the
Limited Partners. The General Partner shall seek the written Consent of the
Partners as set forth in this Section 14.1 on the proposed amendment or shall
call a meeting to vote thereon and to transact any other business that it may
deem appropriate. For purposes of obtaining a written Consent, the General
Partner may require a response within a reasonable specified time, but not less
than fifteen (15) days, and failure to respond in such time period shall
constitute a vote in favor of the recommendation of the General Partner. A
proposed amendment shall be adopted and be effective as an amendment hereto if
it is approved by the General Partner and, except as provided in Section 14.1.B,
14.1.C or 14.1.D, it receives the Consent of the Partners holding Partnership
Interests representing more than fifty percent (50%) of the Percentage Interest
of the Class A Units.

 

B.            Amendments Not Requiring Limited Partner Approval. Notwithstanding
Section 14.1.A but subject to Section 14.1.C, the General Partner shall have the
power, without the Consent or approval of the Limited Partners, to amend this
Agreement as may be required to facilitate or implement any of the following
purposes:

 

(1)                                  to add to the obligations of the General
Partner or surrender any right or power granted to the General Partner or any
Affiliate of the General Partner for the benefit of the Limited Partners;

 

61

--------------------------------------------------------------------------------


 

(2)                                  to reflect the admission, substitution,
termination, or withdrawal of Partners in accordance with this Agreement (which
may be effected through the replacement of the Partner Registry with an amended
Partner Registry);

 

(3)                                  to set forth the designations, rights,
powers, duties, and preferences of the holders of any additional Partnership
Interests issued pursuant to Article IV;

 

(4)                                  to reflect a change that does not adversely
affect the Limited Partners in any material respect, or to cure any ambiguity,
correct or supplement any provision in this Agreement not inconsistent with law
or with other provisions of this Agreement, or make other changes with respect
to matters arising under this Agreement that will not be inconsistent with law
or with the provisions of this Agreement;

 

(5)                                  to satisfy any requirements, conditions, or
guidelines contained in any order, directive, opinion, ruling or regulation of a
federal, state or local agency or contained in federal, state or local law;

 

(6)                                  to modify the method by which Partners’
Capital Accounts, or any debits or credits thereto, are computed , in accordance
with Section 1.E of Exhibit C to this Agreement; and

 

(7)                                  to include provisions in the Agreement that
may be referenced in any rulings, regulations, notices, announcements, or other
guidance regarding the federal income tax treatment of compensatory partnership
interests issued and made effective after the date hereof or in connection with
any elections that the General Partner determines to be necessary or advisable
in respect of any such guidance.  Any such amendment may include, without
limitation, (a) a provision authorizing or directing the General Partner to make
any election under the such guidance, (b) a covenant by the Partnership and all
of the Partners to agree to comply with the such guidance, (c) an amendment to
the capital account maintenance provisions and the allocation provisions
contained in Exhibit B or Exhibit C of this Agreement so that such provisions
comply with (I) the provisions of the Code and the Treasury Regulations as they
apply to the issuance of compensatory partnership interests and (II) the
requirements of such Guidance and any election made by the General Partner with
respect thereto, including, a provision requiring “forfeiture allocations” as
appropriate.  Any such amendments to this Agreement shall be binding upon all
Members.

 

The General Partner shall notify the Limited Partners in writing when any action
under this Section 14.1.B is taken in the next regular communication to the
Limited Partners or within 90 days of the date thereof, whichever is earlier.

 

C.            Amendments Requiring Limited Partner Approval (Excluding the
General Partner). Notwithstanding Section 14.1.A, without the Consent of the
Outside Limited Partners, the General Partner shall not amend Section 4.2.A,
Section 7.1.A (second sentence only), Section 7.5,

 

62

--------------------------------------------------------------------------------


 

Section 7.6, Section 7.8, Section 7.11.B, Section 11.2, Section 13.1 (other than
Section 13.1(ii) which can be amended only with a Consent of Partners holding
Partnership Interests representing 90% or more of the Percentage Interest of the
Class A Units (including Partnership Units held by the General Partner), the
last sentence of Section 11.4.A (provided that no such amendment shall in any
event adversely affect the rights of any lender who made a loan or who extended
credit and received in connection therewith a pledge of Partnership Units prior
to the date such amendment is adopted unless, and only to the extent such lender
consents thereto), this Section 14.1.C or Section 14.2.

 

D.            Other Amendments Requiring Certain Limited Partner Approval.
Notwithstanding anything in this Section 14.1 to the contrary, this Agreement
shall not be amended with respect to any Partner adversely affected without the
Consent of such Partner adversely affected, or to any Assignee who is a bona
fide financial institution that loans money or otherwise extends credit to a
holder of Partnership Units that is adversely affected, but in either case only
if such amendment would (i) convert such Limited Partner’s interest in the
Partnership into a general partner’s interest, (ii) modify the limited liability
of such Limited Partner, (iii) amend Section 7.11.A, (iv) amend Article V or
Article VI (except as permitted pursuant to Sections 4.2, 5.4, 6.2 and
14.1(B)(3)), (v) amend Section 8.6 or any defined terms set forth in Article I
that relate to the Redemption Right (except as permitted in Section 8.6.E), or
(vi) amend Sections 11.3 or 11.5, or add any additional restrictions to
Section 11.6.E or amend Section 14.1.B(4) or this Section 14.1.D.

 

E.             Amendment and Restatement of Partner Registry Not an Amendment. 
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Partner Registry by the
General Partner to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the General Partner
without the Consent of the Limited Partners and without any notice requirement.

 


SECTION 14.2                                 MEETINGS OF THE PARTNERS


 

A.            General. Meetings of the Partners may be called by the General
Partner and shall be called upon the receipt by the General Partner of a written
request by Limited Partners holding Partnership Interests representing
twenty-five percent (25%) or more of the Percentage Interest of the Class A
Units. The call shall state the nature of the business to be transacted. Notice
of any such meeting shall be given to all Partners not less than seven (7) days
nor more than thirty (30) days prior to the date of such meeting. Partners may
vote in person or by proxy at such meeting. Whenever the vote or Consent of
Partners (including any subset of Partners) is permitted or required under this
Agreement, such vote or Consent may be given at a meeting of Partners or may be
given in accordance with the procedure prescribed in Section 14.1.A. Except as
otherwise expressly provided in this Agreement, the Consent of holders of
Partnership Interests representing a majority of the Percentage Interests of the
Class A Units shall control.

 

B.            Actions Without a Meeting. Except as otherwise expressly provided
by this Agreement, any action required or permitted to be taken at a meeting of
the Partners may be taken without a meeting if a written consent setting forth
the action so taken is signed by Partners

 

63

--------------------------------------------------------------------------------


 

holding Partnership Interests representing more than fifty percent (50%) (or
such other percentage as is expressly required by this Agreement) of the
Percentage Interest of the Class A Units. Such consent may be in one instrument
or in several instruments, and shall have the same force and effect as a vote of
Partners. Such consent shall be filed with the General Partner. An action so
taken shall be deemed to have been taken at a meeting held on the date on which
written consents from the Partners holding the required Percentage Interest of
the Class A Units have been filed with the General Partner. This provision for
action without a meeting shall not be deemed (i) to permit any action that
otherwise is prohibited by this Agreement or that requires any greater level of
Consent than that specified in this paragraph or (ii) to require a Consent on
the part of any Partner (or the approval of any person) to an action that does
not otherwise require Consent or approval under this Agreement.

 

C.            Proxy. Each Limited Partner may authorize any Person or Persons to
act for him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Limited Partner executing it, such
revocation to be effective upon the Partnership’s receipt of written notice
thereof.

 

D.            Conduct of Meeting. Each meeting of Partners shall be conducted by
the General Partner or such other Person as the General Partner may appoint
pursuant to such rules for the conduct of the meeting as the General Partner or
such other Person deem appropriate.

 


ARTICLE XV
GENERAL PROVISIONS


 


SECTION 15.1                                 ADDRESSES AND NOTICE


 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to the Partner or
Assignee at the address set forth in the Partner Registry or such other address
as the Partners shall notify the General Partner in writing.

 


SECTION 15.2                                 TITLES AND CAPTIONS


 

All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.

 

64

--------------------------------------------------------------------------------


 


SECTION 15.3                                 PRONOUNS AND PLURALS


 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 


SECTION 15.4                                 FURTHER ACTION


 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 


SECTION 15.5                                 BINDING EFFECT


 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 


SECTION 15.6                                 CREDITORS


 

Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 


SECTION 15.7                                 WAIVER


 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

 


SECTION 15.8                                 COUNTERPARTS


 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.

 


SECTION 15.9                                 APPLICABLE LAW


 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.

 

65

--------------------------------------------------------------------------------


 


SECTION 15.10                          INVALIDITY OF PROVISIONS


 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 


SECTION 15.11                          POWER OF ATTORNEY


 

A.            General. Each Limited Partner and each Assignee who accepts
Partnership Units (or any rights, benefits or privileges associated therewith)
is deemed to irrevocably constitute and appoint the General Partner, any
Liquidator and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:

 

(1)                                  execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (a) all certificates,
documents and other instruments (including, without limitation, this Agreement
and the Certificate of Limited Partnership and all amendments or restatements
thereof) that the General Partner or any Liquidator deems appropriate or
necessary to form, qualify or continue the existence or qualification of the
Partnership as a limited partnership (or a partnership in which the limited
partners have limited liability) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property,
(b) all instruments that the General Partner or any Liquidator deem appropriate
or necessary to reflect any amendment, change, modification or restatement of
this Agreement in accordance with its terms, (c) all conveyances and other
instruments or documents that the General Partner or any Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation, (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article XI, XII or XIII hereof or the Capital
Contribution of any Partner and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and

 

(2)                                  execute, swear to, acknowledge and file all
ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Partners hereunder or is consistent with the terms of this Agreement or
appropriate or necessary, in the sole and absolute discretion of the General
Partner or any Liquidator, to effectuate the terms or intent of this Agreement.

 

66

--------------------------------------------------------------------------------


 

Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV hereof or as may be otherwise expressly provided for in this
Agreement.

 

B.            Irrevocable Nature. The foregoing power of attorney is hereby
declared to be irrevocable and a power coupled with an interest, in recognition
of the fact that each of the Partners will be relying upon the power of the
General Partner or any Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units and shall extend to such Limited Partner’s or
Assignee’s heirs, successors, assigns and personal representatives. Each such
Limited Partner or Assignee hereby agrees to be bound by any representation made
by the General Partner or any Liquidator, acting in good faith pursuant to such
power of attorney; and each such Limited Partner or Assignee hereby waives any
and all defenses which may be available to contest, negate or disaffirm the
action of the General Partner or any Liquidator, taken in good faith under such
power of attorney. Each Limited Partner or Assignee shall execute and deliver to
the General Partner or the Liquidator, within fifteen (15) days after receipt of
the General Partner’s or Liquidator’s request therefor, such further
designation, powers of attorney and other instruments as the General Partner or
the Liquidator, as the case may be, deems necessary to effectuate this Agreement
and the purposes of the Partnership.

 


SECTION 15.12                          ENTIRE AGREEMENT


 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.

 


SECTION 15.13                          NO RIGHTS AS SHAREHOLDERS


 

Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as shareholders (or
owners of any other form of equity interest) of the General Partner or General
Partner Entity, including, without limitation, any right to receive dividends or
other distributions made to shareholders of the General Partner or the General
Partner Entity, or to vote or to consent or receive notice as shareholders in
respect to any meeting of shareholders for the election of trustees or directors
of the General Partner or General Partner Entity or any other matter.

 


SECTION 15.14                          LIMITATION TO PRESERVE REIT STATUS


 

To the extent that any amount paid or credited to the General Partner or any of
its officers, trustees, employees or agents pursuant to Section 7.4 or
Section 7.7 would constitute gross income to the General Partner for purposes of
Section 856(c)(2) or
856(c)(3) of the Code (a “General Partner Payment”) then, notwithstanding any
other provision of this Agreement, the amount of such General Partner Payment
for any fiscal year shall not exceed the lesser of:

 

67

--------------------------------------------------------------------------------


 

(i)            an amount equal to the excess, if any, of (a) 4% of the General
Partner’s total gross income (within the meaning of Section 856(c)(3) of the
Code but not including the amount of any General Partner Payments) for the
fiscal year which is described in subsections (A) though (H) of
Section 856(c)(2) of the Code over (b) the amount of gross income (within the
meaning of Section 856(c)(2) of the Code) derived by the General Partner from
sources other than those described in subsections (A) through (H) of
Section 856(c)(2) of the Code (but not including the amount of any General
Partner Payments); or

 

(ii)           an amount equal to the excess, if any of (a) 24% of the General
Partner’s total gross income (but not including the amount of any General
Partner Payments) for the fiscal year which is described in subsections
(A) through (I) of Section 856(c)(3) of the Code over (b) the amount of gross
income (within the meaning of Section 856(c)(3) of the Code but not including
the amount of any General Partner Payments) derived by the General Partner from
sources other than those described in subsections (A) through (I) of
Section 856(c)(3) of the Code;

 

provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner, as
a condition precedent, obtains an opinion of tax counsel that the receipt of
such excess amounts would not adversely affect the General Partner’s ability to
qualify as a REIT. To the extent General Partner Payments may not be made in a
year due to the foregoing limitations, such General Partner Payments shall carry
over and be treated as arising in the following year, provided, however, that
such amounts shall not carry over for more than five years, and if not paid
within such five year period, shall expire; provided further, that (i) as
General Partner Payments are made, such payments shall be applied first to carry
over amounts outstanding, if any, and (ii) with respect to carry over amounts
for more than one Fiscal Year, such payments shall be applied to the earliest
Fiscal Year first.

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

GENERAL PARTNER:

 

 

 

Republic Property Trust

 

 

 

By:

/s/ Mark R. Keller

 

 

 

 

Name: Mark R. Keller

 

 

 

Title:   Chief Executive Officer

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

By:

Republic Property Trust,

 

 

as Attorney-in-Fact for the

 

 

Limited Partners

 

 

 

 

 

By:

/s/ Mark R. Keller

 

 

 

Name: Mark R. Keller

 

 

 

Title:   Chief Executive Officer

 

 

 

 

 

For purposes of Section 8.6 hereof:

 

 

 

Republic Property Trust

 

 

 

By:

/s/ Mark R. Keller

 

 

 

Name: Mark R. Keller

 

 

 

Title:   Chief Executive Officer

 

69

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PARTNER REGISTRY

 

 

 

CLASS A AND CLASS B UNITS

 

Name And Address Of Partner

 

Partnership
Units

 

Initial
Capital
Account

 

Percentage
Interest (1)

 

 

 

 

 

 

 

 

 

GENERAL PARTNER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED PARTNERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL CLASS A AND CLASS B UNITS

 

 

 

 

 

100.00000

%

 

--------------------------------------------------------------------------------

NOTES:

 

(1) For purposes of this calculation, the Class A Units and Class B Units are
treated as one class.

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

 

1.             Capital Accounts of the Partners

 

A.            The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the rules of Regulations Section l.704-l(b)(2)(iv).
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Partner to the
Partnership pursuant to this Agreement and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 1.B hereof and allocated to such Partner pursuant to Section 6.1 of the
Agreement and Exhibit C thereof, and decreased by (x) the amount of cash or
Agreed Value of property actually distributed or deemed to be distributed to
such Partner pursuant to this Agreement and (y) all items of Partnership
deduction and loss computed in accordance with Section 1.B hereof and allocated
to such Partner pursuant to Section 6.1 of the Agreement and Exhibit C thereof.

 

B.            For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes determined in
accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:

 

(1)           Except as otherwise provided in Regulations
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any adjustments to the adjusted
bases of the assets of the Partnership pursuant to Sections 734 or 743 of the
Code, provided that the amounts of any adjustments to the adjusted bases of the
assets of the Partnership made pursuant to Section 734 of the Code as a result
of the distribution of property by the Partnership to a Partner (to the extent
that such adjustments have not previously been reflected in the Partners’
Capital Accounts) shall be reflected in the Capital Accounts of the Partners in
the manner and subject to the limitations prescribed in Regulations
Section l.704-1(b)(2)(iv)(m)(4).

 

(2)           The computation of all items of income, gain, and deduction shall
be made without regard to the fact that items described in Sections
705(a)(l)(B) or 705(a)(2)(B) of the Code are not includible in gross income or
are neither currently deductible nor capitalized for federal income tax
purposes.

 

(3)           Any income, gain or loss attributable to the taxable disposition
of any Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

B-1

--------------------------------------------------------------------------------


 

(4)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

 

(5)           In the event the Carrying Value of any Partnership Asset is
adjusted pursuant to Section 1.D hereof, the amount of any such adjustment shall
be taken into account as gain or loss from the disposition of such asset.

 

(6)           Any items specially allocated under Section 2 of Exhibit C to the
Agreement hereof shall not be taken into account.

 

C.            A transferee (including any Assignee) of a Partnership Unit shall
succeed to a pro rata portion of the Capital Account of the transferor in
accordance with Regulations Section 1.704-1(b)(2)(iv)(l).

 

D.            (1) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying
Values of all Partnership assets shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as of the times of the adjustments provided in Section 1.D(2) hereof,
as if such Unrealized Gain or Unrealized Loss had been recognized on an actual
sale of each such property and allocated pursuant to Section 6.1 of the
Agreement.

 

(2)           Such adjustments shall be made as of the following times:
(a) immediately prior to the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) immediately prior to the distribution by the
Partnership to a Partner of more than a de minimis amount of property as
consideration for an interest in the Partnership; and (c) immediately prior to
the liquidation of the Partnership within the meaning of Regulations
Section 1.704-l(b)(2)(ii)(g), provided, however, that adjustments pursuant to
clauses (a) and (b) above shall be made only if the General Partner determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Partners in the Partnership.

 

(3)           In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the
Carrying Value of Partnership assets distributed in kind shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as of the time any such asset is
distributed.

 

(4)           In determining Unrealized Gain or Unrealized Loss for purposes of
this Exhibit B, the aggregate cash amount and fair market value of all
Partnership assets (including cash or cash equivalents) shall be determined by
the General Partner using such reasonable method of valuation as it may adopt,
or in the case of a liquidating distribution pursuant to Article XIII of the
Agreement, shall be determined and allocated by the Liquidator using such
reasonable methods of valuation as it may adopt. The General Partner, or the
Liquidator, as the case may be, shall allocate such aggregate fair market value
among the assets of the Partnership in such manner as it determines in its sole
and absolute discretion to arrive at a fair market value for individual
properties.

 

B-2

--------------------------------------------------------------------------------


 

E.             The provisions of the Agreement (including this Exhibit B and the
other Exhibits to the Agreement) relating to the maintenance of Capital Accounts
are intended to comply with Regulations Section 1.704-1(b), and shall be
interpreted and applied in a manner consistent with such Regulations. In the
event the General Partner shall determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto
(including, without limitation, debits or credits relating to liabilities which
are secured by contributed or distributed property or which are assumed by the
Partnership, the General Partner, or the Limited Partners) are computed in order
to comply with such Regulations, the General Partner may make such modification
without regard to Article XIV of the Agreement, provided that it is not likely
to have a material effect on the amounts distributable to any Person pursuant to
Article XIII of the Agreement upon the dissolution of the Partnership. The
General Partner also shall (i) make any adjustments that are necessary or
appropriate to maintain equality between the Capital Accounts of the Partners
and the amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section l.704-l(b)(2)(iv)(q), and (ii) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section l.704-1(b).

 

2.             No Interest

 

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3.             No Withdrawal

 

No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1.             Special Allocation Rules.

 

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

 

A.            Minimum Gain Chargeback. Notwithstanding the provisions of
Section 6.1 of the Agreement or any other provisions of this Exhibit C, if there
is a net decrease in Partnership Minimum Gain during any Fiscal Year, each
Partner shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with Regulations Section 1.704-2(f)(6). This
Section 1.A is intended to comply with the minimum gain chargeback requirements
in Regulations Section 1.704-2(f) and for purposes of this Section 1.A only,
each Partner’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement or this Exhibit C
with respect to such Fiscal Year and without regard to any decrease in Partner
Minimum Gain during such Fiscal Year.

 

B.            Partner Minimum Gain Chargeback. Notwithstanding any other
provision of Section 6.1 of this Agreement or any other provisions of this
Exhibit C (except Section 1.A hereof), if there is a net decrease in Partner
Minimum Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year,
each Partner who has a share of the Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
General Partner and Limited Partner pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations
Section 1.704-2(i)(4). This Section 1.B is intended to comply with the minimum
gain chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith.  Solely for purposes of this Section 1.B,
each Partner’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement or this Exhibit C
with respect to such Fiscal Year, other than allocations pursuant to Section 1.A
hereof.

 

C.            Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or
1.704-l(b)(2)(ii)(d)(6), and after giving effect to the allocations required
under Sections 1.A and 1.B hereof with respect to such Fiscal Year, such Partner
has an Adjusted Capital Account Deficit, items of Partnership income and gain
(consisting of a pro rata

 

C-1

--------------------------------------------------------------------------------


 

portion of each item of Partnership income, including gross income and gain for
the Fiscal Year) shall be specifically allocated to such Partner in an amount
and manner sufficient to eliminate, to the extent required by the Regulations,
its Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 1.C is intended to constitute
a “qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.

 

D.            Gross Income Allocation. In the event that any Partner has an
Adjusted Capital Account Deficit at the end of any Fiscal Year (after taking
into account allocations to be made under the preceding paragraphs hereof with
respect to such Fiscal Year), each such Partner shall be specially allocated
items of Partnership income and gain (consisting of a pro rata portion of each
item of Partnership income, including gross income and gain for the Fiscal Year)
in an amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

 

E.             Nonrecourse Deductions. Except as may otherwise be expressly
provided by the General Partner pursuant to Section 4.2 with respect to other
classes of Partnership Units, Nonrecourse Deductions for any Fiscal Year shall
be allocated only to the Partners holding Class A Units and Class B Units in
accordance with their respective Percentage Interests. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio for such Fiscal Year to the numerically closest
ratio which would satisfy such requirements.

 

F.             Partner Nonrecourse Deductions. Any Partner Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Partner who
bears the economic risk of loss with respect to the Partner Nonrecourse Debt to
which such Partner Nonrecourse Deductions are attributable in accordance with
Regulations Sections 1.704-2(b)(4) and 1.704-2(i).

 

G.            Adjustments Pursuant to Code Sections 743 and 734. To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

 

2.             Allocations for Tax Purposes

 

A.            Except as otherwise provided in this Section 2, for federal income
tax purposes, each item of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to Section 6.1 of the Agreement
and Section 1 of this Exhibit C.

 

C-2

--------------------------------------------------------------------------------


 

B.            In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes among the Partners
as follows:

 

(1)           (a)           In the case of a Contributed Property, such items
attributable thereto shall be allocated among the Partners consistent with the
principles of Section 704(c) of the Code to take into account the variation
between the Section 704(c) Value of such property and its adjusted basis at the
time of contribution (taking into account Section 2.C of this Exhibit C); and

 

(b)           any item of Residual Gain or Residual Loss attributable to a
Contributed Property shall be allocated among the Partners in the same manner as
its correlative item of “book” gain or loss is allocated pursuant to Section 6.1
of the Agreement and Section 1 of this Exhibit C.

 

(2)           (a)           In the case of an Adjusted Property, such items
shall

 

(i)            first, be allocated among the Partners in a manner consistent
with the principles of Section 704(c) of the Code to take into account the
Unrealized Gain or Unrealized Loss attributable to such property and the
allocations thereof pursuant to Exhibit B;

 

(ii) second, in the event such property was originally a Contributed Property,
be allocated among the Partners in a manner consistent with Section 2.B(1) of
this Exhibit C; and

 

(b)           any item of Residual Gain or Residual Loss attributable to an
Adjusted Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

 

(3)           all other items of income, gain, loss and deduction shall be
allocated among the Partners the same manner as their correlative item of “book”
gain or loss is allocated pursuant to Section 6.1 of the Agreement and Section 1
of this Exhibit C.

 

C.            To the extent Regulations promulgated pursuant to
Section 704(c) of the Code permit a Partnership to utilize alternative methods
to eliminate the disparities between the Carrying Value of property and its
adjusted basis, the General Partner shall, subject to any agreements binding the
Partnership and/or the General Partner, have the authority to elect the method
to be used by the Partnership and such election shall be binding on all
Partners.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTICE OF REDEMPTION

 

The undersigned hereby irrevocably (i) redeems                   Partnership
Units in Republic Property Limited Partnership in accordance with the terms of
the Agreement of Limited Partnership of Republic Property Limited Partnership ,
as amended, and the Redemption Right referred to therein, (ii) surrenders such
Partnership Units and all right, title and interest therein and (iii) directs
that the Cash Amount or Shares Amount (as determined by the General Partner)
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if Shares are to be delivered, such Shares be registered or
placed in the name(s) and at the address(es) specified below. The undersigned
hereby represents, warrants, and certifies that the undersigned (a) has
marketable and unencumbered title to such Partnership Units, free and clear of
the rights of or interests of any other person or entity, (b) has the full
right, power and authority to redeem and surrender such Partnership Units as
provided herein and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consult or approve such redemption and
surrender.

 

Dated:

 

 

Name of Limited Partner:

 

 

 

 

 

 

 

(Signature of Limited Partner)

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

IF SHARES ARE TO BE ISSUED, ISSUE TO:

 

 

 

Name:

 

 

 

 

Social Security or tax identifying number:

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DRO REGISTRY

 

PART I DRO PARTNERS

 

DRO AMOUNT

 

 

 

 

 

 

PART II DRO PARTNERS

 

 

 

E-1

--------------------------------------------------------------------------------